Exhibit 10.1

 



 

 

 

 

 

CREDIT AGREEMENT

 

dated as of

 

December 9, 2016,

 

among

 

CDK GLOBAL, INC.,

 

The LENDERS Party Hereto

 

and

 

BANK OF AMERICA, N.A.,
as Administrative Agent,
___________________________

 

JPMORGAN CHASE BANK, N.A.,

MORGAN STANLEY SENIOR FUNDING, INC.,

MUFG UNION BANK, N.A.,

and
WELLS FARGO BANK, N.A.,
as Syndication Agents

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

JPMORGAN CHASE BANK, N.A.,

MITSUBISHI UFJ SECURITIES (USA), INC.,

MORGAN STANLEY SENIOR FUNDING, INC.
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners

 

 

 

 

 



 

ii

  

TABLE OF CONTENTS

 

Page

ARTICLE I

Definitions   SECTION 1.01.   Defined Terms 1 SECTION 1.02.   Classification of
Loans and Borrowings 20 SECTION 1.03.   Terms Generally 20 SECTION
1.04.   Accounting Terms; GAAP 20 SECTION 1.05.   Currency Translation 21      
  ARTICLE II

The Credits   SECTION 2.01.   Commitments 21 SECTION 2.02.   Loans and
Borrowings 21 SECTION 2.03.   [Reserved] 22 SECTION 2.04.   Funding of
Borrowings 22 SECTION 2.05.   Interest Elections 22 SECTION 2.06.   Termination
of Commitments 23 SECTION 2.07.   [Reserved] 23 SECTION 2.08.   Repayment of
Loans; Evidence of Debt 24 SECTION 2.09.   Amortization of Borrowings 24 SECTION
2.10.   Prepayment of Loans 25 SECTION 2.11.   Fees 25 SECTION 2.12.   Interest
25 SECTION 2.13.   Alternate Rate of Interest 26 SECTION 2.14.   Increased Costs
27 SECTION 2.15.   Break Funding Payments 28 SECTION 2.16.   Taxes 28 SECTION
2.17.   Payments Generally; Pro Rata Treatment; Sharing of Set-offs 32 SECTION
2.18.   Mitigation Obligations; Replacement of Lenders 34

 

iii

  

ARTICLE III

Representations and Warranties   SECTION 3.01.   Organization; Powers 35 SECTION
3.02.   Authorization; Enforceability 35 SECTION 3.03.   Governmental Approvals;
No Conflicts 35 SECTION 3.04.   Financial Condition; No Material Adverse Change
35 SECTION 3.05.   Properties 36 SECTION 3.06.   Litigation and Environmental
Matters 36 SECTION 3.07.   Compliance with Laws and Agreements 36 SECTION
3.08.   Federal Reserve Regulations 36 SECTION 3.09.   Investment Company Status
37 SECTION 3.10.   Taxes 37 SECTION 3.11.   ERISA 37 SECTION 3.12.   Disclosure
37 SECTION 3.13.   Solvency 37 SECTION 3.14.   Anti-Corruption Laws and Sanction
Laws 38         ARTICLE IV

Conditions   SECTION 4.01.   Closing Date 38         ARTICLE V

Affirmative Covenants   SECTION 5.01.   Financial Statements and Other
Information 39 SECTION 5.02.   Notices of Material Events 41 SECTION
5.03.   Existence; Conduct of Business 42 SECTION 5.04.   Taxes 42 SECTION
5.05.   Business and Properties 42 SECTION 5.06.   Books and Records; Inspection
Rights 42 SECTION 5.07.   Compliance with Laws 42 SECTION 5.08.   Use of
Proceeds 43

 

iv

  

ARTICLE VI

Negative Covenants   SECTION 6.01.   Liens 43 SECTION 6.02.   Subsidiary
Indebtedness 44 SECTION 6.03.   Sale and Leaseback Transactions 46 SECTION
6.04.   Fundamental Changes 46 SECTION 6.05.   Restrictive Agreements 46 SECTION
6.06.   Leverage Ratio 47 SECTION 6.07.   Ratio of Consolidated EBITDA to
Consolidated Interest Expense 47         ARTICLE VII

Events of Default     ARTICLE VIII

The Administrative Agent     ARTICLE IX

[Reserved]     ARTICLE X

Miscellaneous   SECTION 10.01.   Notices 52 SECTION 10.02.   Waivers; Amendments
54 SECTION 10.03.   Expenses; Indemnity; Damage Waiver 55 SECTION
10.04.   Successors and Assigns 57 SECTION 10.05.   Survival 60 SECTION
10.06.   Counterparts; Integration; Effectiveness 60 SECTION
10.07.   Severability 60 SECTION 10.08.   Right of Setoff 61 SECTION
10.09.   Governing Law; Jurisdiction; Consent to Service of Process 61

 

v

  

SECTION 10.10.   WAIVER OF JURY TRIAL 62 SECTION 10.11.   Headings 62 SECTION
10.12.   Confidentiality; Non-Public Information 62 SECTION 10.13.   Conversion
of Currencies 63 SECTION 10.14.   Interest Rate Limitation 63 SECTION
10.15.   Patriot Act 64 SECTION 10.16.   No Fiduciary Relationship 64 SECTION
10.17.   Electronic Execution of Assignments and Certain Other Documents 64
SECTION 10.18.   Acknowledgement and Consent to Bail-In of EEA Financial
Institutions 65



 

vi

  

SCHEDULES:

 

Schedule 2.01 – Commitments

Schedule 6.01 -- Existing Liens

Schedule 6.02 -- Existing Subsidiary Indebtedness

Schedule 6.03 -- Existing Sale and Leaseback Transactions

Schedule 6.05 -- Restrictive Agreements

 

EXHIBITS:

 

Exhibit A -- Form of Assignment and Assumption Exhibit B  -- Form of Interest
Election Request Exhibit C  -- Form of Note Exhibit D-1  -- Form of US Tax
Compliance Certificate (For Foreign Lenders That Are Not Partnerships For U.S.
Federal Income Tax Purposes) Exhibit D-2  -- Form of US Tax Compliance
Certificate (For Foreign Participants That Are Not Partnerships For U.S. Federal
Income Tax Purposes) Exhibit D-3  -- Form of US Tax Compliance Certificate (For
Foreign Participants That Are Partnerships For U.S. Federal Income Tax Purposes)
Exhibit D-4  -- Form of US Tax Compliance Certificate (For Foreign Lenders That
Are Partnerships For U.S. Federal Income Tax Purposes)













 




 

CREDIT AGREEMENT dated as of December 9, 2016, among CDK GLOBAL, INC., a
Delaware corporation, the LENDERS party hereto, and BANK OF AMERICA, N.A., as
Administrative Agent.

 

The Borrower has requested that the Lenders extend credit in the form of Loans
denominated in US Dollars in an aggregate principal amount of $400,000,000,
available to the Borrower on the Closing Date. The proceeds of the Loans are to
be used for general corporate purposes (which may, without limitation, include
the repurchase of shares of the Borrower’s common stock).

 

The Lenders are willing to establish the credit facility referred to in the
preceding paragraph upon the terms and subject to the conditions set forth
herein. Accordingly, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Adjusted LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1.00%) equal to the LIBO Rate for such Interest Period multiplied by
the Statutory Reserve Rate.

 

“Administrative Agent” means Bank of America, in its capacity as administrative
agent for the Lenders hereunder and under the other Loan Documents, or any
successor appointed in accordance with Article VIII. Unless the context requires
otherwise, the term “Administrative Agent” shall include any Affiliate of Bank
of America through which Bank of America shall determine to perform any of its
obligations in such capacity hereunder in accordance with Article VIII.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” means this Credit Agreement, as amended from time to time in
accordance with the terms hereof.

 

 

2

 



“Agreement Currency” has the meaning assigned to such term in Section 10.13(b).

 

“Alternate Base Rate” means for any day a fluctuating rate per annum equal to
the highest of (a) the Federal Funds Effective Rate plus 1/2 of 1% per annum,
(b) the rate of interest in effect for such day as publicly announced from time
to time by Bank of America as its “prime rate,” and (c) the Adjusted LIBO Rate
plus 1% per annum. The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans. Those loans may be priced at, above, or below such announced
prime rate. Any change in such prime rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change. For purposes of clause (c) above, the Adjusted LIBO
Rate on any day shall be based on the rate per annum appearing on the applicable
Bloomberg screen page displaying interest rates for US Dollar deposits in the
London interbank market (or, in the event such rate does not appear on a page of
the Bloomberg screen, on the appropriate page of such other information service
that publishes such rate as shall be selected by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to such day for deposits in US Dollars with a maturity of one month (without any
rounding). Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, as the case
may be.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or the Subsidiaries from time to time
concerning or relating to bribery, money laundering or corruption.

 

“Applicable Creditor” has the meaning assigned to such term in Section 10.13(b).

 

“Applicable Rate” means, for any day, with respect to any LIBOR Loan or ABR
Loan, as the case may be, the applicable rate per annum set forth below under
the caption “LIBO Rate Spread” or “ABR Spread”, as applicable, based upon the
Ratings of Moody’s, S&P and Fitch in effect on such day:

 

  LIBO Rate Spread ABR Spread

Category 1

≥ Baa2/BBB/BBB

1.250% 0.250%

Category 2

Baa3/BBB-/BBB-

1.500% 0.500%

Category 3

Ba1/BB+/BB+

1.750% 0.750%

Category 4

Ba2/BB/BB

2.000% 1.000%

Category 5

≤ Ba3/BB-/BB- or unrated

2.500% 1.500%

 

 

3

 



For purposes of the foregoing, (a) if the Ratings assigned by Moody’s, S&P and
Fitch shall fall within different categories, then the applicable category shall
be (i) the category in which two of the Ratings shall fall or (ii) if there is
no such category, the category in which the intermediate Rating shall fall,
(b) (i) if Moody’s or S&P shall not have a Rating in effect (other than by
reason of the circumstances referred to in the last sentence of this
definition), such Rating Agency shall be deemed to have a Rating in Category 5
and (ii) if Fitch shall not have a Rating in effect (other than by reason of the
circumstances referred to in the last sentence of this definition), the
applicable category shall be the category in which the higher of the Ratings of
Moody’s and S&P shall fall unless such Ratings differ by more than one category,
in which case the applicable category shall be that immediately below the
category in which the higher of such Ratings falls, and (c) if any Rating shall
be changed (other than as a result of a change in the rating system of the
applicable Rating Agency), such change shall be effective as of the date on
which it is first publicly announced by the Rating Agency making such change.
Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. If the rating system of Moody’s, S&P
or Fitch shall change, or if any such Rating Agency shall cease to be in the
business of rating corporate debt obligations, the Borrower and the Required
Lenders shall negotiate in good faith to amend this definition to reflect such
changed rating system or the unavailability of a Rating from such Rating Agency
and, pending the effectiveness of any such amendment, the Applicable Rate shall
be determined by reference to the Rating most recently in effect prior to such
change or cessation.

 

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, JPMorgan
Chase Bank, N.A., Mitsubishi UFJ Securities (USA), Inc., Morgan Stanley Senior
Funding, Inc. and Wells Fargo Securities, LLC, in their capacities as joint lead
arrangers and joint bookrunners for the credit facilities established hereby.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any Person whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent and the
Borrower.

 

“Attributable Debt” means, with respect to any Sale and Leaseback Transaction,
the present value (discounted at the rate set forth or implicit in the terms of
the lease included in such Sale and Leaseback Transaction) of the total
obligations of the lessee for rental payments (other than amounts required to be
paid on account of taxes, maintenance, repairs, insurance, assessments,
utilities, operating and labor costs and other items that do not constitute
payments for property rights) during the remaining term of the lease included in
such Sale and Leaseback Transaction (including any period for which such lease
has been extended). In the case of any lease which is terminable by the lessee
upon payment of a penalty, the Attributable Debt shall be the lesser of the
Attributable Debt determined assuming termination upon the first date such lease
may be terminated (in which case the Attributable Debt shall also include the
amount of the penalty, but no rent shall be considered as required to be paid
under such lease subsequent to the first date upon which it may be so
terminated) or the Attributable Debt determined assuming no such termination.

 

 

4

 



“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” means Bank of America, N.A.

 

“Bankruptcy Event” means, with respect to any Person, that such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business or
a custodian appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof. If, however, such
ownership interest results in or provides such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permits such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person, such ownership
interest will constitute a Bankruptcy Event. Nothing in this definition or
elsewhere in this Agreement shall require any Person to disclose any information
that it would be prohibited from disclosing under applicable law or regulation.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Board of Directors” means the Board of Directors of the Borrower.

 

“Borrower” means CDK Global, Inc., a Delaware corporation.

 

“Borrower Materials” has the meaning assigned to such term in Section 5.01.

 

“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of LIBOR Loans, as to which a single Interest Period
is in effect.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a LIBOR Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in deposits denominated in US Dollars in the London interbank market.

 

“Capital Lease Obligations” of any Person means obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

 

5

 



“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof) of Equity Interests representing more than 35% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Borrower or (b) occupation of a majority of the seats (other than vacant
seats) on the Board of Directors by Persons who were not (i) directors of the
Borrower on the date of this Agreement or (ii) nominated or appointed, or
approved prior to their election, by the Board of Directors.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption of any rule, regulation, treaty or other law,
(b) any change in any rule, regulation, treaty or other law or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) of any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, no act, event or circumstance referred to in clause (a), (b) or (c) of
this definition shall be deemed to have occurred prior to the date of this
Agreement as a result of the applicable law, rule, regulation, interpretation,
application, request, guideline or directive having been adopted, made or issued
under the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or
Basel III as promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities.

 

“Charges” has the meaning assigned to such term in Section 10.14.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make a Loan hereunder on the Closing Date, expressed as an amount
representing the principal amount of the Loan to be made by such Lender
hereunder. The initial amount of each Lender’s Commitment is set forth on
Schedule 2.01. The initial aggregate amount of the Commitments is $400,000,000.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus

 

(a) without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of

 

 

6

 



(i) consolidated interest expense for such period (including imputed interest
expense in respect of Capital Lease Obligations),

 

(ii) consolidated income tax expense for such period,

 

(iii) all amounts attributable to depreciation for such period and amortization
of intangible assets for such period,

 

(iv) any other non-recurring noncash charges for such period (including noncash
compensation expense, but excluding any additions to bad debt reserves or bad
debt expense and any noncash charge that results from the write-down or
write-off of inventory or accounts receivable or that is in respect of any item
that was included in Consolidated Net Income in a prior period),

 

(v) any losses for such period attributable to early extinguishment of
Indebtedness or obligations under any Hedging Agreement,

 

(vi) any unrealized losses for such period attributable to the application of
“mark to market” accounting in respect of Hedging Agreements,

 

(vii) the cumulative effect for such period of a change in accounting
principles,

 

(viii) any expenses or charges (other than depreciation or amortization expense
as described in the preceding clause (iii)) related to the carrying out of any
issuance of Equity Interests, acquisition, disposition, recapitalization or the
incurrence, modification or repayment of Indebtedness permitted to be incurred
by this Agreement (including a refinancing thereof), including (x) such fees,
expenses or charges related to this Agreement, and (y) any amendment or other
modification of the Obligations or other Indebtedness, in an aggregate amount
during any period of four consecutive fiscal quarters not to exceed $5,000,000,
and

 

(ix) any “restructuring expenses” and “other business transformation expenses”
for such period (if incurred prior to June 30, 2020) attributable to the
“Business Transformation Plan” (as each such term is used in the Borrower’s
annual report on Form 10-K for the fiscal year ended June 30, 2016 and its
quarterly report on Form 10-Q for the fiscal quarter ended September 30, 2016);
provided, that (A) such expenses shall have been determined in a manner
consistent with the Borrower’s practices prior to the date hereof and reflected
as such in the Borrower’s annual or quarterly reports filed with the SEC, (B)
the aggregate amount of such expenses incurred during the fiscal quarters of the
Borrower ended on March 31, 2016, June 30, 2016, and September 30, 2016, shall
be deemed to be $18,900,000, $26,200,000 and $20,900,000, respectively, and (C)
Consolidated EBITDA may not be increased by more than $125,000,000 of such
expenses during any period of four fiscal quarters or by more than $275,000,000
of such expenses during the term of this Agreement;

 

provided that any cash payment made with respect to any noncash item added back
in computing Consolidated EBITDA for any prior period pursuant to this clause
(a) (or that would have been added back had this Agreement been in effect during
such prior period) shall be subtracted in computing Consolidated EBITDA for the
period in which such cash payment is made; and minus

 

 

7

 



(b) without duplication and to the extent included in determining such
Consolidated Net Income,

 

(i) any non-recurring noncash items of income for such period (excluding any
noncash items of income (A) in respect of which cash was received in a prior
period or will be received in a future period or (B) that represents the
reversal of any accrual made in a prior period for anticipated cash charges, but
only to the extent such accrual reduced Consolidated EBITDA for such prior
period),

 

(ii) any gains for such period attributable to the early extinguishment of
Indebtedness or obligations under any Hedging Agreement,

 

(iii) any unrealized gains for such period attributable to the application of
“mark to market” accounting in respect of Hedging Agreements and

 

(iv) the cumulative effect for such period of a change in accounting principles;

 

provided further that Consolidated EBITDA shall be calculated so as to exclude
the effect of any gain or loss that represents after-tax gains or losses
attributable to any sale, transfer or other disposition, or any exclusive
license, of assets by the Borrower or any of its consolidated Subsidiaries,
other than dispositions of inventory and other dispositions and licenses in the
ordinary course of business. All amounts added back in computing Consolidated
EBITDA for any period pursuant to clause (a) above, and all amounts subtracted
in computing Consolidated EBITDA pursuant to clause (b) above, to the extent
such amounts are, in the reasonable judgment of a Financial Officer of the
Borrower, attributable to any Subsidiary that is not wholly owned by the
Borrower, shall be reduced by the portion thereof that is attributable to the
non-controlling interest in such Subsidiary. For purposes of calculating
Consolidated EBITDA for any period, if during such period the Borrower or any
Subsidiary shall have consummated a Material Acquisition or a Material
Disposition, Consolidated EBITDA for such period shall be calculated after
giving pro forma effect thereto in accordance with generally accepted financial
practice as if such Material Acquisition or a Material Disposition had occurred
on the first day of such period.

 

“Consolidated Interest Expense” means, for any period, the interest expense
(including imputed interest expense in respect of Capital Lease Obligations) of
the Borrower and the Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP. For purposes of calculating Consolidated Interest
Expense for any period, if during such period the Borrower or any Subsidiary
shall have consummated a Material Acquisition or a Material Disposition,
Consolidated Interest Expense for such period shall be calculated after giving
pro forma effect thereto in accordance with generally accepted financial
practice as if such Material Acquisition or a Material Disposition had occurred
on the first day of such period.

 

“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and its consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any Person (other than the Borrower) that is not a
consolidated Subsidiary except to the extent of the amount of cash dividends or
similar cash distributions actually paid by such Person to the Borrower or,
subject to clause (b) below, any other consolidated Subsidiary during such
period and (b) the income or loss of, and any amounts referred to in clause (a)
above paid to, any consolidated Subsidiary that is not wholly owned by the
Borrower to the extent such income or loss or such amounts are attributable to
the non-controlling interest in such consolidated Subsidiary.

 

 

8

 



“Consolidated Net Tangible Assets” means, at any date, (a) total assets of the
Borrower and the Subsidiaries determined on a consolidated basis in accordance
with GAAP minus (b) the sum of (i) current liabilities of the Borrower and the
Subsidiaries and (ii) goodwill and other intangible assets of the Borrower and
the Subsidiaries, in each case determined on a consolidated basis in accordance
with GAAP, all as reflected in the consolidated financial statements of the
Borrower most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 5.01(a) or 5.01(b) (or, prior to the first delivery of such
financial statements, the consolidated financial statements of the Borrower
referred to in Section 3.04(a)). For purposes of this definition, the amount of
assets and liabilities of any Subsidiary that is not wholly owned by the
Borrower shall be included or deducted, as the case may be, only to the extent
of the proportional equity interest directly or indirectly owned by the Borrower
in such Subsidiary, provided that, in the case of any such liabilities, to the
extent such liabilities are recourse to the Borrower or any other Subsidiary,
the full amount of such liabilities that are so recourse shall be deducted for
purposes of this definition.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

 

9

 



“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) a
Related Fund and (d) any other Person approved by the Administrative Agent and
the Borrower (such approval not to be unreasonably withheld); provided that (i)
the Borrower’s approval shall not be required during the existence and
continuation of an Event of Default and (ii) neither any individual, nor the
Borrower or any Affiliate of the Borrower, shall qualify as an Eligible
Assignee.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived; (c) the filing pursuant to Section 412(c) of the Code or Section
302(c) of ERISA of an application for a waiver of the minimum funding standard
with respect to any Plan; (d) the incurrence by the Borrower or any ERISA
Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Borrower or any ERISA Affiliate of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; (g) the receipt by the Borrower or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from the Borrower or any ERISA Affiliate
of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA, or in endangered or
critical status, within the meaning of Section 305 of ERISA; or (h) a
determination that any Plan is, or is expected to be, in “at-risk” status (as
defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code).

 

 

10

 



“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Exchange Act” means the United States Securities Exchange Act of 1934.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any Obligation
hereunder, (a) income or franchise Taxes imposed on (or measured by) its net
income by the United States of America (or any political subdivision thereof),
or by the jurisdiction under which such recipient is organized or in which its
principal office or any lending office from which it makes Loans hereunder is
located, (b) any branch profit Taxes imposed by the United States of America or
any similar Tax imposed by any other jurisdiction described in clause (a) above,
(c) in the case of a Lender, any U.S. Federal withholding Tax that is imposed on
payments by the Borrower to such Lender pursuant to a law in effect on the date
such Lender becomes a party to this Agreement (or designates a new lending
office) (other than pursuant to an assignment request by the Borrower under
Section 2.18(b)), (d) any withholding Taxes imposed by the United States of
America pursuant to FATCA, and (e) any withholding Tax that is attributable to
such Lender’s failure to comply with Section 2.16(f), except, in the case of
clause (c) above, to the extent that (i) such Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts with respect to such withholding Tax
pursuant to Section 2.16 or (ii) such withholding Tax shall have resulted from
the making of any payment to a location other than the office designated by the
Administrative Agent or such Lender for the receipt of payments of the
applicable type.

 

“Existing Credit Agreement” means the Credit Agreement, dated as of September
16, 2014, among the Borrower, certain Subsidiaries from time to time party
thereto, the lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as administrative agent.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations promulgated thereunder or official administrative interpretations
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code.

 

 

11

 



“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1.00%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1.00%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it; provided that if such rate shall
be less than zero, such rate shall be deemed to be zero.

 

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, controller or equivalent of
such Person and, solely for purposes of notices given pursuant to Article II,
any other officer or employee of the Borrower so designated by any of the
foregoing officers of the Borrower in a notice to the Administrative Agent or
any other officer or employee of the Borrower designated in or pursuant to an
agreement between the Borrower and the Administrative Agent.

 

“Fitch” means Fitch, Inc., and any successor to its rating agency business.

 

“Foreign Lender” means any Lender that is not a United States person within the
meaning of Section 7701(a)(30) of the Code.

 

“GAAP” means generally accepted accounting principles in the United States of
America, applied on a consistent basis and subject to Section 1.04.

 

“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, taxing, regulatory or administrative functions
of or pertaining to government (including, without limitation, the Bank for
International Settlements and the Basel Committee on Banking Supervision or any
successor or similar authority to either of the foregoing).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

 

12

 



“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person (limited to the value of the property securing such
Indebtedness if such Indebtedness has not been assumed), (g) all Guarantees by
such Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty and
(j) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

 

“Indemnitee” has the meaning assigned to such term in Section 10.03(b).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) Other Taxes.

 

“Index Debt” means senior, unsecured, long-term Indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

 

“Interest Election Request” means a request by the Borrower, appropriately
completed and signed by a Financial Officer of the Borrower, to convert or
continue a Borrowing in accordance with Section 2.05, in the form of Exhibit B
or any other form approved by the Administrative Agent and the Borrower
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent).

 

 

13

 



“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and the Maturity Date and (b) with
respect to any LIBOR Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and the Maturity Date and, in addition,
in the case of a LIBOR Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period. If an Interest Payment Date falls on a date which is not a
Business Day, such Interest Payment Date shall be deemed to be the next
succeeding Business Day, or, in the case of LIBOR Loans where the next
succeeding Business Day falls in the next succeeding calendar month, the next
preceding Business Day.

 

“Interest Period” means, with respect to any LIBOR Borrowing, (a) the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if agreed by all the Lenders, seven days or 12 months) thereafter, as the
Borrower may elect, or (b) for purposes of the final sentence of Section 2.05(c)
only, a Non-Standard Interest Period; provided that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

 

“Judgment Currency” has the meaning assigned to such term in Section 10.13(b).

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that shall have ceased to be a party hereto pursuant to an
Assignment and Assumption.

 

“Leverage Ratio” means, at any date, the ratio of (a) Total Indebtedness as of
such date to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters of the Borrower ended on or most recently prior to such date.

 

“LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest Period,
the applicable Screen Rate as of the Specified Time on the Quotation Day.

 

“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, shall bear interest at a rate
determined by reference to the LIBO Rate.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

 

14

 



“Loan Documents” means this Agreement and, except for purposes of
Section 10.02(b), each promissory note delivered pursuant to this Agreement.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Material Acquisition” means any individual acquisition of (a) Equity Interests
in any Person if, after giving effect thereto, such Person will become a
Subsidiary or (b) assets comprising all or substantially all the assets of (or
all or substantially all the assets constituting a business unit, division,
product line or line of business of) any Person; provided that the aggregate
consideration for such individual acquisition (including Indebtedness assumed in
connection therewith, all obligations in respect of deferred purchase price
(including obligations under any purchase price adjustment but excluding earnout
or similar payments) and all other consideration payable in connection therewith
(including payment obligations in respect of noncompetition agreements or other
arrangements representing acquisition consideration)) exceeds $250,000,000.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, condition, financial or otherwise, of the Borrower and the
Subsidiaries taken as a whole, (b) the ability of the Borrower to perform any of
its obligations under this Agreement or (c) the rights of or benefits available
to the Lenders under this Agreement.

 

“Material Disposition” means any individual sale, transfer or other disposition
of (a) all or substantially all the issued and outstanding Equity Interests in
any Person that are owned by the Borrower or any Subsidiary or (b) assets
comprising all or substantially all the assets of (or all or substantially all
the assets constituting a business unit, division, product line or line of
business of) of the Borrower or any Subsidiary; provided that the aggregate
consideration for such individual sale, transfer or other disposition (including
Indebtedness assumed by the transferee in connection therewith, all obligations
in respect of deferred purchase price (including obligations under any purchase
price adjustment but excluding earnout or similar payments) and all other
consideration payable in connection therewith (including payment obligations in
respect of noncompetition agreements or other arrangements representing
acquisition consideration)) exceeds $250,000,000.

 

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of Borrower and the
Subsidiaries in an aggregate principal amount exceeding $75,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Subsidiary would be required
to pay if such Hedging Agreement were terminated at such time.

 

 

15

 



“Material Subsidiary” means (a) any Subsidiary that directly or indirectly owns
any Equity Interest in or Controls any Material Subsidiary and (b) any other
Subsidiary (i) the consolidated revenues of which for the most recent period of
four consecutive fiscal quarters of the Borrower for which financial statements
have been delivered pursuant to Section 5.01 were greater than 10.0% of the
Borrower’s total consolidated revenues for such period or (ii) the consolidated
assets of which as of the end of such period were greater than 10.0% of the
Borrower’s total consolidated assets as of such date; provided that if at any
time the aggregate consolidated revenues or consolidated assets of all
Subsidiaries that are not Material Subsidiaries for or at the end of any period
of four fiscal quarters exceeds 10% of the Borrower’s consolidated revenues for
such period or 10% of the Borrower’s consolidated assets as of the end of such
period, the Borrower shall (or, in the event the Borrower has failed to do so
within 10 days, the Administrative Agent may) designate sufficient Subsidiaries
as “Material Subsidiaries” to eliminate such excess, and such designated
Subsidiaries shall for all purposes of this Agreement constitute Material
Subsidiaries. For purposes of making the determinations required by this
definition, revenues and assets of foreign Subsidiaries shall be converted into
US Dollars at the rates used in preparing the consolidated balance sheet of the
Borrower included in the applicable financial statements.

 

“Maturity Date” means the fifth anniversary of the Closing Date.

 

“Maximum Rate” has the meaning assigned to such term in Section 10.14.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor to the rating
agency business thereof.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Non-Consenting Lender” means any Lender that withholds its consent to any
proposed amendment, modification or waiver that cannot become effective without
the consent of such Lender under Section 10.02, and that has been consented to
by the Required Lenders.

 

“Non-Standard Interest Period” means, with respect to any LIBOR Borrowing, a
period (other than a seven day Interest Period) commencing on the date of such
Borrowing and ending less than one month thereafter, as the Borrower may elect.

 

“Obligations” means the due and punctual payment of (i) the principal of and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans made to the Borrower, when
and as due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise and (ii) all other monetary obligations, including fees,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), of the Borrower
under this Agreement and the other Loan Documents.

 

 

16

 



“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

 

“Participant” has the meaning assigned to such term in Section 10.04(g).

 

“Participant Register” has the meaning assigned to such term in
Section 10.04(g).

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

(i) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

 

(ii) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in good faith;

 

(iii) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

(iv) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(v) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and

 

(vi) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any of its Subsidiaries;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness or any Lien in favor of the PBGC.

 

 

17

 



“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA that is sponsored, maintained or contributed to by the
Borrower or any ERISA Affiliate.

 

“Platform” has the meaning assigned to such term in Section 5.01.

 

“Public Lender” has the meaning assigned to such term in Section 5.01.

 

“Quotation Day” means, for any Interest Period, the day two Business Days prior
to the first day of such Interest Period.

 

“Rating Agencies” means Moody’s, S&P and Fitch.

 

“Ratings” means the public ratings from time to time established by the Rating
Agencies for the Index Debt.

 

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount of such Original Indebtedness; (b) such
Refinancing Indebtedness shall not constitute an obligation (including pursuant
to a Guarantee) of any Subsidiary that shall not have been an obligor in respect
of such Original Indebtedness and (c) such Refinancing Indebtedness shall not be
secured by any Lien on any asset other than the assets that secured such
Original Indebtedness (or would have been required to secure such Original
Indebtedness pursuant to the terms thereof).

 

“Register” has the meaning assigned to such term in Section 10.04(e).

 

“Related Fund” means, with respect to any Lender that is a fund that invests in
bank loans, any other fund that invests in bank loans and is managed by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, partners, members,
employees, agents and advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, one or more Lenders (but if there are
more than two Lenders at such time, at least two Lenders) having outstanding
Loans representing more than 50% of the aggregate principal amount of all the
Loans then outstanding.

 

“S&P” means Standard & Poor’s Ratings Services, a division of McGraw-Hill
Financial Inc., and any successor to the rating agency business thereof.

 

 

18

 



“Sale and Leaseback Transaction” means any arrangement whereby the Borrower or a
Subsidiary, directly or indirectly, shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanction Laws. On the date hereof, the Sanctioned
Countries are Crimea, Cuba, Iran, Syria, Sudan and North Korea.

 

“Sanctioned Person” means, at any time, any Person that is on the list of
Specially Designated Nationals and Blocked Persons maintained by the Office of
Foreign Assets Control of the U.S. Department of Treasury or on any comparable
list maintained under applicable Sanction Laws, or that is otherwise the subject
of Sanction Laws.

 

“Sanction Laws” means laws and executive orders of the United States of America,
the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom imposing economic or financial sanctions or trade
embargoes, and regulations implementing such laws and executive orders.

 

“Screen Rate” means, in respect of the LIBO Rate for any Interest Period, a rate
per annum equal to the London interbank offered rate as administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for deposits in US Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period (or, in the case
of a Non-Standard Interest Period, with a term of one month), as displayed on
the applicable Bloomberg screen page that displays such rate (or, in the event
such rate does not appear on a page of the Bloomberg screen, on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time); provided that if the
Screen Rate, determined as provided above, would be less than zero, the Screen
Rate shall for all purposes of this Agreement be zero.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Senior Notes Indentures” means each of (a) the Indenture, dated as of October
14, 2014, between the Borrower and U.S. Bank National Association, as trustee,
relating to the Borrower’s 3.30% Senior Notes due 2019, and (b) the Indenture,
dated as of October 14, 2014, between the Borrower and U.S. Bank National
Association, as trustee, relating to the Borrower’s 4.50% Senior Notes due 2024.

 

“Specified Time” means 11:00 a.m., London time.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to Regulation D. LIBOR Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

 

19

 



“subsidiary” means, with respect to any Person, any corporation or other entity
with respect to which such Person alone owns, subsidiaries of such Person own,
or such Person and one or more of its subsidiaries together own, directly or
indirectly, capital stock or other equity interests having ordinary voting power
to elect a majority of the members of the board of directors of such corporation
or other entity or having a majority interest in the capital or profits of such
corporation or other entity.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Syndication Agents” means JPMorgan Chase Bank, N.A., Morgan Stanley Senior
Funding, Inc., MUFG Union Bank, N.A. and Wells Fargo Bank, N.A. in their
capacities as syndication agents with respect to the credit facility established
hereunder.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Total Indebtedness” means, as of any date, the aggregate principal amount of
Indebtedness of the Borrower and the Subsidiaries outstanding as of such date,
computed on a consolidated basis, but excluding contingent obligations of the
Borrower or any Subsidiary as an account party in respect of any letter of
credit or letter of guaranty to the extent such letter of credit or letter of
guaranty does not support Indebtedness. For purposes of this definition, the
amount of any Indebtedness shall be determined in accordance with GAAP but
without giving effect to any election permitted under GAAP to value such
Indebtedness at “fair value” or to any other accounting principle that would
result in the amount of such Indebtedness (other than zero coupon Indebtedness)
being below the stated principal amount thereof.

 

“Transactions” means (a) the execution, delivery and performance by the Borrower
of the Loan Documents, (b) the borrowings of Loans hereunder and the use of the
proceeds thereof and (c) the payment of fees and expenses incurred in connection
with the foregoing.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“US Dollars” or “$” means the lawful currency of the United States of America.

 

“US Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(f)(ii)(B)(3).

 

 

20

 



“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be referred to by Type (e.g., a “LIBOR Loan”). Borrowings
also may be referred to by Type (e.g., a “LIBOR Borrowing”).

 

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor statutes, rules or
regulations), (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (d) the words “herein”, “hereof”
and “hereunder” and words of similar import shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature used herein shall be
construed in accordance with GAAP, as in effect from time to time; provided that
(a) if the Borrower notifies the Administrative Agent that the Borrower requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision, or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose, regardless of whether any such notice is given before or after
such change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision shall have been amended in accordance herewith, and
(b) notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159, The Fair Value Option for Financial Assets and Financial Liabilities, or
any successor thereto (including pursuant to the Accounting Standards
Codification), to value any Indebtedness of the Borrower or any Subsidiary at
“fair value”, as defined therein.

 

 

21

 



SECTION 1.05. Currency Translation. For purposes of Article VI and the
definitions employed therein, amounts in currencies other than US Dollars shall
be translated into US Dollars at the currency exchange rates used in preparing
the Borrower’s most recent annual or quarterly financial statements.

 

ARTICLE II

 

The Credits

 

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make a Loan to the Borrower, denominated in US Dollars, on
the Closing Date in a principal amount equal to its Commitment. Each such Loan
shall initially be a LIBOR Loan with an Interest Period of one (1) month.
Amounts repaid or prepaid in respect of Loans may not be reborrowed.

 

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders as outlined
in Schedule 2.01. The failure of any Lender to make any Loan required to be made
by it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

(b) Subject to Section 2.13, each Borrowing shall be comprised entirely of ABR
Loans or LIBOR Loans as the Borrower may request in accordance herewith. Each
Lender at its option may make any Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan; provided that any exercise of
such option shall not affect the obligation of the Borrower to repay such Loan
in accordance with the terms of this Agreement.

 

(c) At the commencement of each Interest Period for any LIBOR Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000; provided that a LIBOR Borrowing that
results from a continuation of an outstanding LIBOR Borrowing may be in an
aggregate amount that is equal to such outstanding Borrowing. Borrowings of more
than one Type may be outstanding at the same time; provided that there shall not
be more than a total of 15 LIBOR Borrowings in the aggregate at any time
outstanding.

 

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any LIBOR
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

 

 

22

 



SECTION 2.03. [Reserved].

 

SECTION 2.04. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder by wire transfer of immediately available funds by 12:00
noon, New York City time, to the account of the Administrative Agent designated
by it for such purpose by notice to the Lenders. The Administrative Agent will
make such Loans available to the Borrower by promptly remitting the amounts so
received, in like funds, to such account as shall be designated by the Borrower
for such purpose.

 

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the Borrowing hereunder that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of a payment to be
made by such Lender, the greater of (A) the Federal Funds Effective Rate and (B)
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of a payment to be
made by the Borrower, the interest rate applicable to such Loans.

 

SECTION 2.05. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in Section 2.01 and shall have an initial Interest Period as
specified in such Section. Thereafter, the Borrower may elect to convert such
Borrowing to a Borrowing of a different Type or to continue such Borrowing and,
in the case of a LIBOR Borrowing, may elect Interest Periods therefor, all as
provided in this Section. The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

 

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone (i) in the case of a
conversion of a Borrowing to or a continuation of a Borrowing as a LIBOR
Borrowing, by not later than 11:00 a.m., New York City time, three Business Days
before the date of the proposed continuation or conversion or (b) in the case of
a conversion of a Borrowing to an ABR Borrowing, not later than 11:00 a.m.,
New York City time, on the date of the proposed conversion. Each such telephonic
notice shall be irrevocable and shall be confirmed promptly by hand delivery or
fax to the Administrative Agent of an executed written Interest Election Request
signed by the Borrower. Notwithstanding any other provision of this Section, the
Borrower shall not be permitted to elect an Interest Period for LIBOR Loans that
would end after the Maturity Date.

 

 

23

 



(c) Each telephonic notice referred to in the preceding paragraph (b), and each
written Interest Election Request, shall specify the following information in
compliance with Section 2.02 and paragraph (e) of this Section:

 

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a LIBOR
Borrowing; and

 

(iv) if the resulting Borrowing is to be a LIBOR Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a LIBOR Borrowing but does not
specify an Interest Period, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration. Notwithstanding any other provision
of this Agreement, the Borrower may elect a Non-Standard Interest Period on only
a single occasion, and only for the purpose of causing the subsequent Interest
Periods under this Agreement to end on the same dates as the “Interest Periods”
under and as defined in the Existing Credit Agreement.

 

(d) Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a LIBOR Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be converted to an ABR Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower (provided that no such notice shall
be required in the case of any Event of Default under clause (h) or (i) of
Article VII with respect to the Borrower), then, so long as an Event of Default
is continuing (i) no outstanding Borrowing may be converted to or continued as a
LIBOR Borrowing and (ii) unless repaid, each LIBOR Borrowing shall, at the end
of the Interest Period applicable thereto, be converted to an ABR Borrowing.

 

SECTION 2.06. Termination of Commitments. The Commitments shall terminate at
5:00 p.m., New York City time, on the Closing Date.

 

SECTION 2.07. [Reserved].

 

 

24

 



SECTION 2.08. Repayment of Loans; Evidence of Debt. (a)  The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan made by such Lender to
the Borrower as provided in Section 2.09.

 

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, Type thereof and, if applicable, the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

(d) The entries made in the accounts maintained pursuant to paragraphs (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans or pay any other amounts due hereunder in accordance with the terms of
this Agreement.

 

(e) Any Lender may request that the Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender such a promissory note payable to the order of such Lender (or,
if requested by such Lender, to such Lender and its registered assigns) and in
substantially the form attached hereto as Exhibit C. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

 

SECTION 2.09. Amortization of Borrowings. (a)  The Borrower shall repay the
principal of the Borrowings on the last day of each calendar quarter, commencing
March 31, 2017 (or, if the last day of any such quarter shall not be a Business
Day, then on the next succeeding Business Day), in an amount for each such
payment equal to 1.25% of the aggregate principal amount of the Loans made on
the Closing Date. To the extent not previously paid, all Loans shall be due and
payable on the Maturity Date.

 

(b) Any prepayment of a Borrowing shall be applied to reduce the subsequent
scheduled installments (including the balance due on the Maturity Date) of the
Borrowings to be made pursuant to this Section as specified by the Borrower in a
notice delivered to the Administrative Agent (or, in the absence of any such
specification, ratably in accordance with the amounts of such installments).

 

 

25

 



(c) Prior to any repayment of any Borrowings under this Section, the Borrower
shall select the Borrowing or Borrowings to be repaid and shall notify the
Administrative Agent in accordance with Section 2.10(d) as if such repayment
were an optional prepayment. Each repayment of a Borrowing shall be applied
ratably to the Loans included in the repaid Borrowing. Repayments of Borrowings
shall be accompanied by accrued interest on the amounts repaid.

 

SECTION 2.10. Prepayment of Loans. (a)  The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to the requirements of this Section.

 

(b) [Reserved].

 

(c) Prior to any optional prepayment of Borrowings hereunder, the Borrower shall
select the Borrowing or Borrowings to be prepaid and shall specify such
selection in the notice of such prepayment pursuant to paragraph (d) of this
Section.

 

(d) The Borrower shall notify the Administrative Agent by telephone (confirmed
by hand delivery or fax or any other form approved by the Administrative Agent
and the Borrower, including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent) of any
optional prepayment hereunder (i) in the case of a LIBOR Borrowing, not later
than 11:00 a.m., New York City time, three Business Days before the date of
prepayment or (ii) in the case of prepayment of an ABR Borrowing, not later than
11:00 a.m., New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.12.

 

SECTION 2.11. Fees. (a)  The Borrower agrees to pay to the Administrative Agent,
for the account of each Lender, on the Closing Date, an upfront fee in the
amount separately agreed upon between the Borrower and the Arrangers.

 

(b) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

 

(c) All fees payable hereunder shall be paid in US Dollars on the dates due, in
immediately available funds. Fees paid shall not be refundable under any
circumstances.

 

SECTION 2.12. Interest. (a)  The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate set forth under the
caption “ABR Spread” in the definition of such term.

 

 

26

 



(b) The Loans comprising each LIBOR Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate set forth under the caption “LIBO Rate Spread” in the definition
of such term.

 

(c) [Reserved].

 

(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder shall not be paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.00% per
annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount,
2.00% per annum plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section.

 

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any LIBOR Loan prior to
the end of the current Interest Period therefor, accrued interest on such Loan
shall be payable on the effective date of such conversion. All interest shall be
payable in US Dollars.

 

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

 

SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a LIBOR Borrowing:

 

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

 

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining the Loans included in
such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice (which may be telephonic)
thereof to the Borrower and the Lenders as promptly as practicable and, until
the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a LIBOR Borrowing shall be ineffective, and, unless repaid, such
Borrowing shall be converted to, or continued as, on the last day of the
Interest Period applicable thereto an ABR Borrowing.

 

 

27

 



SECTION 2.14. Increased Costs. (a) If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate);

 

(ii) impose on any Lender or any applicable interbank market any other condition
(other than with respect to Taxes) affecting this Agreement or LIBOR Loans made
by any Lender; or

 

(iii) subject any Lender to any Taxes (other than Indemnified Taxes and Excluded
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting into or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise), then the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

 

(b) If any Lender reasonably determines that any Change in Law regarding capital
or liquidity requirements has had or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.

 

(c) Each Lender shall determine the amount or amounts necessary to compensate
such Lender or such Lender’s holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section using the methods customarily used by it
for such purpose (and if such Lender uses more than one such method, the method
used hereunder shall be that which most accurately determines such amount or
amounts). A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or such Lender’s holding company, as the
case may be, as specified in paragraph (a) or (b) of this Section, and an
explanation in reasonable detail of the method by which such amount shall have
been determined, shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within 15 Business Days after receipt thereof.
Notwithstanding the foregoing, no Lender shall be entitled to seek compensation
for additional amounts or costs pursuant to this Section unless it is the
general policy of such Lender at such time to seek compensation under similar
circumstances from other similarly situated borrowers with credit agreements
containing yield protection provisions that provide for such compensation.

 

 

28

 



(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and delivers a certificate with respect thereto as provided in
paragraph (c) above; provided further that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any LIBOR Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default or an optional
prepayment of Loans), (b) the conversion of any LIBOR Loan to a Loan of a
different Type or Interest Period other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any LIBOR Loan on the date specified in any notice delivered pursuant
hereto or (d) the assignment or deemed assignment of any LIBOR Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.18, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. Such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for deposits in US Dollars of a
comparable amount and period from other banks in the London interbank market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section, and setting forth in reasonable
detail the calculations used by such Lender to determine such amount or amounts,
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 30 days after receipt thereof.

 

SECTION 2.16. Taxes. (a) Any and all payments by or on account of the Borrower
in respect of any Obligation hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Taxes, except as required
by applicable law. If the Borrower shall be required to deduct any Indemnified
Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent or the applicable Lender, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

 

 

29

 



(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within 15 Business Days after written demand therefor, for the full amount of
any Indemnified Taxes paid by the Administrative Agent or such Lender, as the
case may be, on or with respect to any payment by or on account of any
obligation of the Borrower hereunder or under any other Loan Document (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability setting forth in
reasonable detail the circumstances giving rise thereto and the calculations
used by such Lender to determine the amount thereof delivered to the Borrower by
a Lender, or by the Administrative Agent, on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

 

(d) As soon as practicable after any payment of Indemnified Taxes by the
Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e) Each Lender shall severally indemnify the Administrative Agent for (i) any
Taxes (but, in the case of any Indemnified Taxes, only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so)
attributable to such Lender and (ii) any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.04(g) relating to the
maintenance of a Participant Register, in each case that are paid or payable by
the Administrative Agent in connection with any Loan Document and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this paragraph (e) shall be
paid within 15 Business Days after the Administrative Agent delivers to the
applicable Lender a certificate stating the amount of Taxes so paid or payable
by the Administrative Agent. Such certificate shall be conclusive of the amount
so paid or payable absent manifest error.

 

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.16(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

 

30

 



(ii) Without limiting the generality of the foregoing,

 

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

 

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(2) executed originals of IRS Form W-8ECI;

 

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or W-8BEN-E; or

 

 

31

 



(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
D-2 or Exhibit D-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-4 on
behalf of each such direct and indirect partner;

 

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g) Each party’s obligations under this Section 2.16 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

 

32

 



(h) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section (including by the payment of additional amounts
pursuant to this Section), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest or fees, or of
amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) at or prior to
the time expressly required hereunder or under such other Loan Document for such
payment (or, if no such time is expressly required, at of prior to 12:00 noon,
New York City time), on the date when due, in immediately available funds,
without any defense, set–off, recoupment, deduction or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent to the applicable account specified by
it for the account of the Lenders or, in any such case, to such other account as
the Administrative Agent shall from time to time specify in a notice delivered
to the Borrower, provided that payments pursuant to Sections 2.14, 2.15, 2.16
and 10.03 shall be made directly to the Persons entitled thereto and payments
pursuant to other Loan Documents shall be made to the Persons specified therein
(it being agreed that the Borrower will be deemed to have satisfied its
obligations with respect to payments referred to in this proviso if it shall
make such payments to the persons entitled thereto in accordance with
instructions provided by the Administrative Agent; the Administrative Agent
agrees to provide such instructions upon request, and the Borrower will not be
deemed to have failed to make such a payment if it shall transfer such payment
to an improper account or address as a result of the failure of the
Administrative Agent to provide proper instructions). The Administrative Agent
shall distribute any such payments received by it for the account of any Lender
or other Person promptly, in accordance with customary banking practices,
following receipt thereof at the appropriate lending office or other address
specified by such Lender or other Person. If any payment hereunder shall be due
on a day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder, including of principal or interest in respect of any
Loan, shall, except as otherwise expressly provided herein, be made in US
Dollars; all other payments hereunder and under each other Loan Document shall
be made in US Dollars. Any payment required to be made by the Administrative
Agent hereunder shall be deemed to have been made by the time required if the
Administrative Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by the Administrative Agent
to make such payment.

 

 

33

 



(b) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of the other Lenders to the extent necessary so that the amount of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amounts of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (for the avoidance of doubt, as in effect from
time to time) or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set–off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation. Any
purchaser of a participation under this paragraph shall have the benefit of
Sections 2.14, 2.15 and 2.16 with respect to the participation purchased, but
shall not be deemed by virtue of such purchase to have extended any Commitment
that it had not extended prior to such purchase.

 

(c) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

(d) If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account of the Administrative Agent, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations in respect of such payment until all such unsatisfied obligations
have been discharged or (ii) hold any such amounts in a segregated account as
cash collateral for, and application to, any future funding obligations of such
Lender pursuant to this Agreement (including pursuant to Sections 2.04(b),
2.17(c) and 10.03(c)), in each case in such order as shall be determined by the
Administrative Agent in its discretion.

 

 

34

 



SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.14, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall consult
with the Borrower regarding any actions that could be taken to reduce amounts
payable under such Sections and the costs of taking such actions and shall, at
the request of the Borrower following such consultations, use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or 2.16, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable, direct, out-of-pocket costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b) If (i) any Lender requests compensation under Section 2.14, or (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or (iii) any Lender is a Non-Consenting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 10.04), all
its interests, rights and obligations under the Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (A) the Borrower shall have
received the prior written consent of the Administrative Agent, which consent
shall not be unreasonably withheld, (B) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal, funded participations and
accrued interest and fees) or the Borrower (in the case of all other amounts),
(C) in the case of any such assignment and delegation resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result (or is reasonably expected to result)
in a reduction in such compensation or payments and, (D) in the case of any such
assignment and delegation resulting from the status of such Lender as a
Non-Consenting Lender, such assignment, together with any assignments by other
Non-Consenting Lenders, will enable the Borrower to obtain sufficient consents
to cause the applicable amendment, modification or waiver to become effective. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each party hereto agrees that an assignment and delegation
required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by the Borrower, the Administrative Agent and the
assignee and that the Lender required to make such assignment and delegation
need not be a party thereto.

 



 

35

 

ARTICLE III

 

Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01. Organization; Powers. The Borrower and each of the Material
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

 

SECTION 3.02. Authorization; Enforceability. The Transactions are within the
Borrower’s powers and have been duly authorized by all necessary corporate and,
if required, stockholder action. This Agreement has been duly executed and
delivered by the Borrower and constitutes a legal, valid and binding obligation
of the Borrower, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except as may be required under applicable
securities laws and regulations, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon the Borrower or any Subsidiary or their assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any Subsidiary,
and (d) will not result in the creation or imposition of any Lien on any asset
of the Borrower or any Subsidiary.

 

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
consolidated statements of income, stockholders’ equity and cash flows (i) as of
and for its fiscal year ended June 30, 2016, audited by and accompanied by the
opinion of Deloitte & Touche LLP, independent registered public accounting firm,
and (ii) as of and for its fiscal quarter ended September 30, 2016, certified by
a Financial Officer of the Borrower. Such financial statements present fairly,
in all material respects, the financial position and results of operations and
cash flows of the Borrower and the consolidated Subsidiaries as of such dates
and for such periods in accordance with GAAP.

 

 

36

 



(b) Since June 30, 2016, there has been no material adverse change in the
business, assets, operations or condition, financial or otherwise, of the
Borrower and the Subsidiaries, taken as a whole.

 

SECTION 3.05. Properties. (a) The Borrower and each Subsidiary has good title
to, or valid leasehold interests in, all its real and personal property material
to its business, except for minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes and except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

(b) Each of the Borrower and the Subsidiaries owns or is licensed to use all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and the
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower and the Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect, (ii) that involve this Agreement or (iii)
that involve the Transactions.

 

(b) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of the Borrower or the Subsidiaries (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

 

SECTION 3.07. Compliance with Laws and Agreements. The Borrower and each
Subsidiary is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to be in compliance, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.08. Federal Reserve Regulations. (a) Neither the Borrower nor any
Subsidiary is engaged principally, or as a substantial part of its activities,
in the business of extending credit for the purpose of purchasing or carrying
Margin Stock (within the meaning of Regulation U of the Board).

 

(b) No part of the proceeds of any Loan has been or will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, in
any manner or for any purpose that has resulted or will result in a violation of
Regulation T, U or X of the Board.

 

 

37

 



SECTION 3.09. Investment Company Status. Neither the Borrower nor any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

 

SECTION 3.10. Taxes. The Borrower and the Subsidiaries have timely filed or
caused to be filed all Tax returns and reports required to have been filed and
have paid or caused to be paid all Taxes required to have been paid by them,
except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary has set aside on its
books adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.11. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Accounting Standards Codification Topic 715) did not, as of the date of the
most recent financial statements reflecting such amounts, exceed by more than
$75,000,000 the fair market value of the assets of such Plan, and the present
value of all accumulated benefit obligations of all Plans in the aggregate
(based on the assumptions used for purposes of Accounting Standards Codification
Topic 715) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $75,000,000 the fair market value
of the assets of all such Plans.

 

SECTION 3.12. Disclosure. None of the reports, financial statements,
certificates or other information (excluding any projections or forward-looking
information and information of a general economic or industry nature) furnished
by or on behalf of the Borrower to the Arrangers, the Administrative Agent or
any Lender in connection with the negotiation of this Agreement or delivered
hereunder, taken as a whole and including any supplements thereto, contained or
will contain, at the time furnished, any material misstatement of fact or
omitted or will omit, at the time furnished, to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. All projections and other
forward-looking information contained in the reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower to
the Arrangers, the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder have been or will be
prepared by the Borrower in good faith based upon assumptions that were
reasonable at the time made and at the time such projections and other
information were or will be furnished (it being understood that such projections
are not to be viewed as fact and that actual results may vary therefrom and that
such variations may be material and the Borrower does not make any
representation that such projections will be realized).

 

SECTION 3.13. Solvency. Immediately after the consummation of the Transactions
on the Closing Date, (a) the fair value of the assets of the Borrower and the
Subsidiaries on a consolidated basis, at a fair valuation, will exceed their
debts and liabilities, subordinated, contingent or otherwise, (b) the present
fair saleable value of the property of the Borrower and the Subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured, (c) the Borrower and the Subsidiaries on a consolidated basis will be
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured and (d) the Borrower
and the Subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the business in which they are engaged as such
business is now conducted and is proposed to be conducted following the Closing
Date.

 

 

38

 



SECTION 3.14. Anti-Corruption Laws and Sanction Laws. The Borrower has
implemented and will maintain and enforce policies and procedures that are in
the Borrower’s judgment appropriate to ensure compliance by the Borrower, its
Subsidiaries, and their directors, officers, employees and agents with
applicable Anti-Corruption Laws and applicable Sanction Laws, and the Borrower,
its Subsidiaries and their respective officers and employees and, to the
knowledge of the Borrower, its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanction Laws in all material respects. None
of (a) the Borrower, any Subsidiary or, to the knowledge of the Borrower, any of
their respective directors, officers or employees, or (b) to the knowledge of
the Borrower, any agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Loan, use of the proceeds of any Loan or
other transaction contemplated by this Agreement will result in a violation by
any party hereto of Anti-Corruption Laws or applicable Sanction Laws.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01. Closing Date. The obligations of the Lenders to make Loans
hereunder on the Closing Date shall not become effective until each of the
following conditions shall be satisfied (or waived in accordance with
Section 10.02):

 

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include fax or other electronic image scan transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

 

(b) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower, the authorization
of the Transactions and any other legal matters relating to the Borrower, this
Agreement or the Transactions, all in form and substance reasonably satisfactory
to the Administrative Agent and its counsel.

 

(c) The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act, that
has been requested by the Administrative Agent or the Lenders.

 

 

39

 



(d) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Closing
Date) of Paul, Weiss, Rifkind, Wharton & Garrison LLP, counsel for the Borrower,
in form and substance reasonably satisfactory to the Administrative Agent. The
Borrower hereby requests such counsel to deliver such opinions.

 

(e) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming (i) that the representations and warranties
of the Borrower set forth in this Agreement are true and correct (A) in the case
of representations and warranties qualified as to materiality, in all respects,
and (B) otherwise, in all material respects, in each case on and as of the
Closing Date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall be true and correct (1) in the case of representations and warranties
qualified as to materiality, in all respects, and (2) otherwise, in all material
respects, as of such earlier date, and (ii) at the time of and immediately after
giving effect to the Transactions, no Default or Event of Default shall have
occurred and be continuing.

 

(f) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Closing Date pursuant to this Agreement or any
engagement letter or fee letter entered into by the Borrower in connection
herewith and not theretofore paid, including, to the extent invoiced not later
than the second Business Day prior to the Closing Date, reimbursement or payment
of all reasonable and documented out-of-pocket expenses (including reasonable
fees, charges and disbursements of counsel) required to be reimbursed or paid by
the Borrower in connection with this Agreement and the Transactions.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder shall
have been paid in full, the Borrower covenants and agrees with the Lenders that:

 

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent:

 

 

40

 

(a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related consolidated statements of income
and cash flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
Deloitte & Touche LLP or other independent registered public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly,
in all material respects, the financial condition and results of operations and
cash flows of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

 



(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
consolidated statements of income and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting
fairly, in all material respects, the financial condition and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

 

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto and (ii) setting forth in reasonably detailed calculations demonstrating
compliance with Sections 6.06 and 6.07;

 

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any of the Subsidiaries with the SEC, or any Governmental Authority succeeding
to any or all of the functions of the SEC, or with any national securities
exchange, or distributed by the Borrower or any Subsidiary to its shareholders
generally, as the case may be (other than (i) registration statements on
Form S-8, (ii) filings under Sections 16(a) or 13(d) of the Exchange Act and
(iii) routine filings related to employee benefit plans);

 

(e) promptly, but not later than five Business Days after the publication of any
change by Moody’s, S&P or Fitch in its Rating, notice of such change;

 

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
of the Subsidiaries, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

 

Information required to be delivered pursuant to clauses (a), (b) and (d) of
this Section shall be deemed to have been delivered on the date on which the
Borrower posts such information on the Borrower’s website on the Internet at
cdkglobal.com or when such information is posted on the SEC’s website at
www.sec.gov. Notices required to be delivered pursuant to clause (e) of this
Section shall be deemed to have been delivered on the date on which the Borrower
posts such information on the Internet at the website cdkglobal.com or when the
publication is first made available by means of Moody’s, S&P’s or Fitch (as the
case may be) Internet subscription service. The Administrative Agent shall
promptly make available to each Lender a copy of the certificate to be delivered
pursuant to clause (c) of this Section by posting such certificate on the
Platform or by other similar means.

 

 

41

 



The Borrower hereby acknowledges that (a) the Administrative Agent and/or any
Arranger may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, Syndtrak, ClearPar or a substantially similar electronic
transmission system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (i) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (ii) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information (as defined in Section 10.12), they shall be treated as set forth in
Section 10.12); (iii) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (iv) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

 

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice (in any case within
five Business Days) of the following:

 

(a) the occurrence of any Default;

 

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Subsidiary as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;

 

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

 

 

42

 



(d) any other development that has resulted in, or could reasonably be expected
to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each Material Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.04.

 

SECTION 5.04. Taxes. The Borrower will, and will cause each Subsidiary to, pay
its Tax liabilities, that, if not paid, could result in a Material Adverse
Effect before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 5.05. Business and Properties. The Borrower will, and will cause each
Material Subsidiary to, at all times, keep and maintain all property material to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted.

 

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will keep, and
will cause each of its Subsidiaries to keep, proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent, or by any Lender through the Administrative Agent, at
reasonable times and upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and, so long as a
representative of the Borrower is present, independent accountants.

 

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each
Subsidiary to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property (including ERISA and
Environmental Laws), except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. The Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, the Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanction Laws.

 

 

43

 



SECTION 5.08. Use of Proceeds. (a) The Borrower will use the proceeds of the
Loans made hereunder on the Closing Date for general corporate purposes (which
may, without limitation, include the repurchase of shares of the Borrower’s
common stock). The Borrower will ensure that at the time each Loan is made and
after giving effect to the use of the proceeds thereof, no more than 25% of the
value of the assets of either the Borrower or the Borrower and the Subsidiaries
taken as a whole subject to the restrictions of Section 6.01 or 6.04 shall be
represented by Margin Stock (within the meaning of Regulation U of the Board).

 

(b) Notwithstanding the foregoing, the Borrower will not request any Loans and
no part of the proceeds of any Loan will be used, whether directly or
indirectly, by the Borrower, any Subsidiary or its or their respective
directors, officers, employees and agents (a) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(b) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person or in any Sanctioned
Country or (c) in any manner that would result in the violation of any Sanction
Laws applicable to any party hereto.

 

ARTICLE VI

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder have been
paid in full, the Borrower covenants and agrees with the Lenders that:

 

SECTION 6.01. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect thereof, except:

 

(a) Permitted Encumbrances;

 

(b) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.01; provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or any Subsidiary
and (ii) such Lien shall secure only those obligations that it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof plus the aggregate amount of
fees, underwriting discounts, premiums and other costs and expenses incurred in
connection with such extensions, renewals or replacements;

 

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof plus the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such extensions, renewals or replacements;

 

 

44

 



(d) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such Liens and the Indebtedness
secured thereby are incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, (ii) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets and (iii) such security interests shall not apply
to any other property or assets of the Borrower or any Subsidiary;

 

(e) Liens on securities deemed to exist under repurchase agreements and reverse
repurchase agreements entered into by the Borrower and the Subsidiaries; and

 

(f) other Liens not expressly permitted by clauses (a) through (e) above;
provided that the sum of (i) the aggregate principal amount of the outstanding
obligations secured by Liens permitted under this clause (f), (ii) the aggregate
outstanding principal amount of Indebtedness of Subsidiaries permitted by
Section 6.02(k) and (iii) the aggregate outstanding amount of Attributable Debt
in respect of Sale and Leaseback Transactions permitted by Section 6.03(b) shall
not at any time exceed the greater of $125,000,000 and 15% of Consolidated Net
Tangible Assets.

 

SECTION 6.02. Subsidiary Indebtedness. The Borrower will not permit any
Subsidiary to incur any Indebtedness or to issue any preferred stock or other
preferred Equity Interests except:

 

(a) Indebtedness, preferred stock or other preferred Equity Interests existing
on the date hereof and set forth on Schedule 6.02, and any extensions, renewals
or replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof plus the aggregate amount of fees, underwriting
discounts, premiums and other costs and expenses incurred in connection with
such extension, renewal or replacement;

 

(b) Indebtedness of any Subsidiary to the Borrower or any other Subsidiary;
provided that no such Indebtedness shall have been assigned to, or subjected to
any Lien in favor of, a Person other than the Borrower or a Subsidiary;

 

(c) Indebtedness, preferred stock or preferred Equity Interests of any Person
existing at the time it becomes a Subsidiary and any Refinancing Indebtedness in
respect of any such Indebtedness; provided that such Indebtedness, preferred
stock or preferred Equity Interests shall not have been incurred or issued, as
applicable, in contemplation of or in connection with such Person becoming a
Subsidiary;

 

 

45

 



(d) Indebtedness of any Subsidiary (i) incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Lease Obligations, provided that such Indebtedness is incurred prior to or
within 180 days after such acquisition or the completion of such construction or
improvement and the principal amount of such Indebtedness does not exceed the
cost of acquiring, constructing or improving such fixed or capital assets or
(ii) assumed in connection with the acquisition of any fixed or capital assets,
and Refinancing Indebtedness in respect of any of the foregoing;

 

(e) Indebtedness of any Person that becomes a Subsidiary (or of any Person not
previously a Subsidiary that is merged or consolidated with or into a Subsidiary
in a transaction permitted hereunder) after the date hereof, or Indebtedness of
any Person that is assumed by any Subsidiary in connection with an acquisition
of assets by such Subsidiary, provided that (i) such Indebtedness exists at the
time such Person becomes a Subsidiary (or is so merged or consolidated) or such
assets are acquired and is not created in contemplation of or in connection with
such Person becoming a Subsidiary (or such merger or consolidation) or such
assets being acquired and (ii) no Subsidiary (other than such Person or any
special purpose merger Subsidiary with which such Person is merged or
consolidated) shall Guarantee or otherwise become liable for the payment of such
Indebtedness, and Refinancing Indebtedness in respect of any of the foregoing;

 

(f) Guarantees by any Subsidiary of Indebtedness of the Borrower or any other
Subsidiary; provided that (i) the Indebtedness of any other Subsidiary so
guaranteed is permitted under this Section and (ii) any Subsidiary that shall
guarantee Indebtedness of the Borrower shall also have guaranteed the
Obligations under an agreement satisfactory in form and substance to the
Administrative Agent;

 

(g) Indebtedness incurred in connection with Hedging Agreements entered into for
non-speculative purposes;

 

(h) Indebtedness owed in respect of any overdrafts and related liabilities
arising from treasury, depository and cash management services or in connection
with any automated clearing-house transfers of funds, in each case incurred in
the ordinary course of business;

 

(i) Indebtedness in respect of workers’ compensation claims and bid, performance
or surety bonds, and Indebtedness in respect of letters of credit, bank
guarantees and similar instruments issued for the account of any Subsidiary in
the ordinary course of business supporting such obligations;

 

(j) Indebtedness arising in connection with the endorsement of instruments for
collection or deposit in the ordinary course;

 

 

46

 



(k) other Indebtedness not expressly permitted by clauses (a) through (j) above;
provided that the sum of (i) the aggregate principal amount of outstanding
obligations secured by Liens permitted under Section 6.01(f), (ii) the aggregate
outstanding principal amount of Indebtedness permitted under this clause (k) and
(iii) the aggregate outstanding amount of Attributable Debt in respect of Sale
and Leaseback Transactions permitted by Section 6.03(b) shall not at any time
exceed the greater of $125,000,000 and 15% of Consolidated Net Tangible Assets;
and

 

(l) Indebtedness of the “Borrowing Subsidiaries” under and as defined in the
Existing Credit Agreement.

 

SECTION 6.03. Sale and Leaseback Transactions. The Borrower will not, and will
not permit any of the Subsidiaries to, enter into or be a party to any Sale and
Leaseback Transaction except:

 

(a) Sale and Leaseback Transactions to which the Borrower or any Subsidiary is a
party as of the date hereof that are set forth on Schedule 6.03; and

 

(b) other Sale and Leaseback Transactions not expressly permitted by clause (a)
above; provided that the sum of (i) the aggregate principal amount of
outstanding obligations secured by Liens permitted under Section 6.01(f), (ii)
the aggregate outstanding principal amount of Indebtedness of Subsidiaries
permitted by Section 6.02(k) and (iii) the aggregate outstanding amount of
Attributable Debt in respect of Sale and Leaseback Transactions permitted by
this paragraph (b) shall not at any time exceed the greater of $125,000,000 and
15% of Consolidated Net Tangible Assets.

 

SECTION 6.04. Fundamental Changes. (a) The Borrower will not (i) merge into or
consolidate with any other Person, (ii) permit any other Person to merge into or
consolidate with it or (iii) liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing, (A) the Borrower may merge or consolidate with any
Subsidiary or other Person (or permit any such Person to merge or consolidate
with it) if the Borrower is the surviving Person.

 

(b) The Borrower will not, and will not permit its Subsidiaries to, sell,
transfer, lease or otherwise dispose of, directly or through any merger or
consolidation and whether in one transaction or in a series of transactions,
assets (including Equity Interests in Subsidiaries) representing all or
substantially all the assets of the Borrower and the Subsidiaries (whether now
owned or hereafter acquired), taken as a whole.

 

(c) The Borrower will not, and will not permit any Subsidiary to, engage to any
material extent in any business other than businesses of the type conducted by
the Borrower and the Subsidiaries on the date of this Agreement and businesses
reasonably related, ancillary or complementary thereto or constituting a
reasonable extension thereof.

 

SECTION 6.05. Restrictive Agreements. The Borrower will not, and will not permit
any Subsidiary to, enter into any agreement that restricts the ability of any
Subsidiary to pay dividends or other distributions to the Borrower or other
Subsidiaries or to make or repay loans or advances to the Borrower or other
Subsidiaries; provided that the foregoing shall not apply to (a) restrictions
imposed by law or by this Agreement, (b) restrictions imposed by the Senior
Notes Indentures and the Existing Credit Agreement, (c) restrictions existing on
the date hereof identified on Schedule 6.05 (or to any extension, amendment,
modification, renewal or replacement thereof not expanding the scope of any such
restriction or condition), (d) in the case of any Subsidiary that is not a
wholly-owned Subsidiary, restrictions imposed by its organizational documents or
any related joint venture or similar agreement, provided that such restrictions
and conditions apply only to such Subsidiary, (e) restrictions imposed by
agreements relating to Indebtedness of any Subsidiary in existence at the time
such Subsidiary became a Subsidiary and permitted by Section 6.02(e) (but shall
apply to any amendment or modification expanding the scope of any such
restriction), provided that such restrictions and conditions apply only to such
Subsidiary, or (f) customary restrictions contained in agreements relating to
the sale of a Subsidiary or any assets pending such sale to the extent that such
restrictions apply only to the Subsidiary or assets to be sold and such sale is
permitted hereunder.

 

 

47

 



SECTION 6.06. Leverage Ratio. The Borrower will not permit the Leverage Ratio at
any time after the date of this Agreement to exceed 3.50 to 1.00.

 

SECTION 6.07. Ratio of Consolidated EBITDA to Consolidated Interest Expense. The
Borrower will not permit the ratio of (a) Consolidated EBITDA to
(b) Consolidated Interest Expense for any period of four consecutive fiscal
quarters of the Borrower ending after the date of this Agreement, commencing
with the period of four consecutive fiscal quarters ending on December 31, 2016,
to be less than 3.00 to 1.00.

 

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

 

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;

 

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower in or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any amendment or modification hereof or waiver hereunder,
shall prove to have been incorrect in any material respect (without duplication
of any materiality qualifier contained therein) when made or deemed made;

 

 

48

 



(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence) or 5.08 or in Article VI;

 

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent or any
Lender to the Borrower;

 

(f) the Borrower or any Subsidiary shall default in the payment (whether of
principal or interest and regardless of amount) of any Material Indebtedness
when due and payable after giving effect to any applicable grace periods;

 

(g) any event or condition shall occur that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

 

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

 

49

 



(j) the Borrower or any Material Subsidiary shall become unable, admit in
writing its inability, or fail generally, to pay its debts as they become due;

 

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 shall be rendered against the Borrower, any Subsidiary or
any combination thereof and the same shall remain undischarged and not vacated
or paid in full for a period of 45 consecutive days during which execution shall
not be effectively stayed (which stay shall include the posting of a bond
pending appeal that has the effect of staying execution of such judgment), or
any action shall be legally taken by a judgment creditor to attach or levy upon
assets of the Borrower or any Subsidiary to enforce any such judgment;

 

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; or

 

(m) a Change in Control shall occur;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may and, at the
request of the Required Lenders, shall, by notice to the Borrower, take either
or both of the following actions at the same or different times: (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal or other amount not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (h) or (i) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.

 

ARTICLE VIII

 

The Administrative Agent

 

In order to expedite the transactions contemplated by this Agreement, Bank of
America is hereby appointed to act as Administrative Agent on behalf of the
Lenders. Each of the Lenders and each assignee of any Lender hereby irrevocably
authorizes the Administrative Agent to take such actions on behalf of such
Lender or assignee and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto. The Administrative
Agent is hereby expressly authorized by the Lenders, without hereby limiting any
implied authority, and by the Borrower with respect to clause (c) below, (a) to
receive on behalf of the Lenders all payments of principal of and interest on
the Loans and all other amounts due to the Lenders hereunder, and promptly to
distribute to each Lender its proper share of each payment so received; (b) to
give notice on behalf of each of the Lenders to the Borrower of any Default or
Event of Default specified in this Agreement of which the Administrative Agent
has actual knowledge acquired in connection with its agency hereunder; and
(c) to distribute to each Lender copies of all notices, financial statements and
other materials delivered by the Borrower pursuant to this Agreement or the
other Loan Documents as received by the Administrative Agent.

 

 

50

 



With respect to the Loans made by it hereunder, the Person serving as the
Administrative Agent in its individual capacity and not as Administrative Agent
shall have the same rights and powers as any other Lender and may exercise the
same as though it were not the Administrative Agent, and such Person and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Borrower or any of its Subsidiaries or other
Affiliates thereof as if it were not the Administrative Agent.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise upon receipt of notice in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.02), provided that the Administrative Agent shall not be required to
take any action that, in its reasonable opinion or the reasonable opinion of its
counsel, may expose the Administrative Agent to liability or that is contrary to
any Loan Document or applicable law, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any debtor relief
law, and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, or be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the institution serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall not be deemed to have
knowledge of any Default unless and until written notice thereof is given to it
by the Borrower (in which case the Administrative Agent shall give written
notice to each Lender), and the Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

 

51

 



The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

Subject to the conditions set forth in this paragraph, the Administrative Agent
may resign at any time by notifying the Lenders and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the consent of the
Borrower (not to be unreasonably withheld and except during the continuance of
an Event of Default hereunder, when no consent shall be required), to appoint a
successor. If no successor to a retiring Administrative Agent shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (for purposes of this paragraph, the “Resignation Effective Date”),
then the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent which shall be a bank with an office in New York,
New York, or an Affiliate of any such bank; provided that, whether or not a
successor shall have been appointed, the retiring Administrative Agent’s
resignation shall become effective in accordance with such notice on the
Resignation Effective Date. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent and such retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. After the Administrative
Agent’s resignation hereunder, the provisions of this Article and Section 10.03
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as
Administrative Agent.

 

 

52

 



Each Lender agrees (a) to reimburse the Administrative Agent, on demand, in the
amount of its pro rata share (based on the amount of its Loans and available
Commitments hereunder) of any expenses incurred for the benefit of the Lenders
by the Administrative Agent, including counsel fees and compensation of agents
and employees paid for services rendered on behalf of the Lenders, that shall
not have been reimbursed by the Borrower and (b) to indemnify and hold harmless
the Administrative Agent and any of its Related Parties, on demand, in the
amount of such pro rata share, from and against any and all liabilities, taxes,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by or asserted against it in its capacity as Administrative Agent
or any of them in any way relating to or arising out of this Agreement or any
other Loan Document or action taken or omitted by it or any of them under this
Agreement or any other Loan Document, to the extent the same shall not have been
reimbursed by the Borrower; provided that no Lender shall be liable to the
Administrative Agent or any such other indemnified Person for any portion of
such liabilities, taxes, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are determined to have
resulted from the gross negligence or willful misconduct of the Administrative
Agent, any of its Related Parties or any of their respective directors,
officers, employees or agents.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Arrangers or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Arrangers or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or related agreement or any
document furnished hereunder or thereunder.

 

None of the Lenders identified on the facing page or signature pages of this
Agreement or elsewhere herein as a “lead arranger”, “bookrunner” or “syndication
agent” shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Lenders as such.

 

ARTICLE IX

 

[Reserved]

 

 

ARTICLE X

 

Miscellaneous

 

SECTION 10.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

 

53

 



(i) if to the Borrower, to it at 1950 Hassell Road, Hoffman Estates, IL 60169,
Attention of General Counsel (Fax No. 847-839-2604), with a copy to Paul, Weiss,
Rifkind, Wharton & Garrison LLP, 1285 Avenue of the Americas, New York, NY
10019-6064, Attention of Monica K. Thurmond (Fax No. 212-492-0055);

 

(ii) if to the Administrative Agent, as follows: (A) if such notice relates to
financial/loan activity (including billing, payments and interest rate
elections) to Bank of America, Mail Code: TX1-492-14-11, 901 Main Street,
Dallas, Texas 75202-3714, Attention: Mary H. Porter (Telephone No. 972-338-3808;
Fax No. 214-290-9674; email mary.h.porter@baml.com) and (B) if such notice
relates to any other notices (including financial statements, compliance
certificates, amendments, consents, voting, etc.), to Bank of America – Gateway
Village, Mail Code: NC1-026-06-03, 900 West Trade Street, Charlotte, NC
28255-0001, Attention: Darleen R. DiGrazia (Telephone No. 980-388-5001; Fax No.
704-409-0645; email darleen.r.digrazia@baml.com);

 

(iii) if to any other Lender, to it at its address (or fax number) set forth in
its Administrative Questionnaire.

 

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures and may be limited to particular notices or communications.

 

(c) Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto, or in the case
of a Lender, to the Administrative Agent and the Borrower. All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.

 

(d) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials or notices through the Platform, any
other electronic platform or electronic messaging service, or through the
Internet; provided that the foregoing shall not apply to the extent such losses,
claims, damages, liabilities or expenses result from the gross negligence, bad
faith or willful misconduct of the Administrative Agent or any of its Related
Parties.

 

 

54

 



SECTION 10.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. Without limiting the
generality of the foregoing, the execution and delivery of this Agreement or the
making of a Loan shall not be construed as a waiver of any Default, regardless
of whether the Administrative Agent or any Lender may have had notice or
knowledge of such Default at the time.

 

(b) None of this Agreement, any other Loan Document or any provision hereof or
thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders and acknowledged by the Administrative Agent
or by the Borrower and the Administrative Agent with the consent of the Required
Lenders or, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the parties thereto, in each case with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase any Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or reduce the rate of
interest thereon (other than as a result of any waiver of any increase in the
interest rate applicable to any Loan pursuant to Section 2.12(d)), or reduce any
fees payable hereunder, without the written consent of each Lender adversely
affected thereby, (iii) postpone the date of any scheduled payment of the
principal amount of any Loan, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, in each case,
without the written consent of each Lender affected thereby, (iv) change
Section 2.17(b) or 2.17(c) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender,
(v) change any of the provisions of this Section or the percentage set forth in
the definition of the term “Required Lenders” or any other provision of this
Agreement specifying the number or percentage of Lenders required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender, or (vi)
subordinate the Obligations of the Borrower to any other Indebtedness without
the consent of each affected Lender; provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent. Notwithstanding anything else
in this Section to the contrary, (A) any amendment of the definition of the term
“Applicable Rate” pursuant to the last sentence of such definition shall require
only the written consent of the Borrower and the Required Lenders, (B) no
consent with respect to any waiver, amendment or modification of this Agreement
or any other Loan Document shall be required of, with respect to any waiver,
amendment or modification referred to in the first proviso of this paragraph,
any Lender that receives payment in full of the principal of and interest
accrued on each Loan made by, and all other amounts owing to, such Lender or
accrued for the account of such Lender under this Agreement and the other Loan
Documents at the time such amendment, waiver or other modification becomes
effective and whose Commitment terminates by the terms and upon the
effectiveness of such waiver, amendment or other modification and (C) any
provision of this Agreement or any other Loan Document may be amended by an
agreement in writing entered into by the Borrower and the Administrative Agent
to cure any ambiguity, omission, defect or inconsistency so long as, in each
case, the Lenders shall have received at least three Business Days prior written
notice thereof and the Administrative Agent shall not have received, within
three Business Days of the date of such notice to the Lenders, a written notice
from the Required Lenders, stating that the Required Lenders object to such
amendment.

 

 

55

 



SECTION 10.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Arrangers and their respective Affiliates, including
the reasonable and documented fees, charges and disbursements of one counsel for
the Administrative Agent and the Arrangers, taken as a whole, in connection with
the arrangement and syndication of the credit facility provided for herein, the
preparation and administration of this Agreement and the other Loan Documents
and any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent or any Lender, including the reasonable and
documented fees, charges and disbursements of any counsel for the Administrative
Agent or any Lender, incurred during any workout, restructuring or negotiations
in respect of the Loans or in connection with the enforcement or protection of
its rights under any Loan Document, including its rights under this Section or
in connection with the Loans made hereunder.

 

(b) The Borrower shall indemnify the Administrative Agent, each Arranger, each
Syndication Agent, each Lender and each Related Party of any of the foregoing
Persons (each of the foregoing being called an “Indemnitee”), against, and hold
each Indemnitee harmless from, any and all losses, liabilities and out-of-pocket
costs or expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee, incurred by or asserted against any Indemnitee
(whether by a third party or by the Borrower or any of its Affiliates, and
whether based on contract, tort or any other theory) arising out of, in
connection with, or as a result of (i) the arrangement and syndication of the
credit facility provided for herein, (ii) the consummation of the Transactions
or any other transactions contemplated hereby, (iii) any Loan or the use of the
proceeds therefrom, (iv) the execution, delivery or performance by the Borrower
and the Subsidiaries of the Loan Documents, or any actions or omissions of the
Borrower or any of the Subsidiaries in connection therewith or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, liabilities, costs or expenses shall have (i) been
found by a final, non-appealable judgment of a court of competent jurisdiction
to have resulted from the gross negligence, bad faith or willful misconduct of
such Indemnitee, (ii) resulted from a claim brought by the Borrower against an
Indemnitee or any of its Related Parties for a material breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction to the effect that such
a material breach in bad faith has occurred or (iii) arisen from any claim,
action, suit, inquiry, litigation, investigation or proceeding that does not
involve an act or omission of the Borrower or any of its Affiliates and is
brought by an Indemnitee against another Indemnitee (other than any claim,
action, suit, inquiry, litigation, investigation or proceeding against the
Administrative Agent or an Arranger in its capacity as such).

 

 

56

 



(c) To the extent that the Borrower fails to pay any amount required to be paid
by it under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed loss, liability,
cost or expense, as the case may be, was incurred by or asserted against the
Administrative Agent or against any Related Party acting for the Administrative
Agent (or any sub-agent) in connection with such capacity. For purposes hereof,
a Lender’s “pro rata share” shall be determined based upon its share of the sum
of the aggregate outstanding Loans and unused Commitments at the time (or most
recently) in effect.

 

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and the Borrower hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with or as a
result of this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in paragraph (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the Transactions contemplated hereby or thereby, other than for
damages resulting from the gross negligence, bad faith or willful misconduct of
such Indemnitee as determined by a final nonappealable judgment of a court of
competent jurisdiction.

 

(e) All amounts due under this Section shall be payable within 15 Business Days
after receipt by the Borrower of a reasonably detailed invoice therefor.

 

 

57

 



SECTION 10.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
or under any other Loan Document without the prior written consent of the
Administrative Agent and each Lender (and any attempted assignment or transfer
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in this Section), the Arrangers, the Syndication Agents and, to the
extent expressly contemplated hereby, the sub-agents of the Administrative Agent
and the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b) Subject to the conditions set forth in paragraph (c) below, any Lender may
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it) to an Eligible Assignee with the prior written consent
(such consent not to be unreasonably withheld, delayed or conditioned) of:

 

(i) the Borrower; provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender or a Related Fund, or, if an
Event of Default has occurred and is continuing, to any other assignee; provided
further that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof; and

 

(ii) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of any Loan to a Lender or an
Affiliate of a Lender.

 

(c) Assignments shall be subject to the following additional conditions:

 

(i) except in the case of an assignment to a Lender, an Affiliate of a Lender or
a Related Fund or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consents; provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

 

 

58

 



(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

 

(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

(iv) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(d) Subject to acceptance and recording thereof pursuant to paragraph (e) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.14,
2.15, 2.16 and 10.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (g) of
this Section. In connection with any assignment by a Lender to an Affiliate of
such Lender, unless such Lender is legally required to make such assignment, the
Borrower shall not be responsible under Section 2.14 or 2.16 for any increased
costs in effect at the time of and resulting from such assignment, but shall be
responsible for any such increased costs that would have been incurred by the
assigning Lender absent such assignment.

 

(e) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices in The City of New York a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

(f) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (c) of this Section and
any consent to such assignment required by paragraph (b) or (c) of this Section,
the Administrative Agent shall record the information contained in such
Assignment and Assumption in the Register. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

 

59

 



(g) Any Lender may, without the consent of, or notice to, the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(each a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under the Loan Documents. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce the Loan Documents and
to approve any amendment, modification or waiver of any provision of the Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in clauses (i), (ii) or (iii) of the first
proviso to Section 10.02(b) that affects such Participant. Subject to paragraph
(h) of this Section, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.14, 2.15, and 2.16 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.08 as though it were a Lender;
provided such Participant agrees to be subject to Section 2.17(b) as though it
were a Lender. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement or any other Loan Document (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any Commitments, Loans or its other obligations under any Loan Document) to any
Person other than a Governmental Authority except to the extent that such
disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(h) A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.16 unless such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.16(f) as though it were a Lender.

 

 

60

 



(i) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any foreign central bank, and this Section shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

SECTION 10.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein, in the other Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto or thereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Arranger, any Syndication
Agent or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.14, 2.15, 2.16 and 10.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the Transactions or the other transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any other Loan Document or any provision
hereof or thereof.

 

SECTION 10.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any provisions in any engagement letter executed and
delivered by the Borrower in connection with the transactions contemplated
hereby that by the express terms of such engagement letter survive the execution
or effectiveness of this Agreement, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by fax or other electronic image scan
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

SECTION 10.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

 

61

 



SECTION 10.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. Each Lender agrees
promptly to notify the Administrative Agent after any such set-off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

 

SECTION 10.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

 

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.

 

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document or the
Transactions in any court referred to in paragraph (b) of this Section. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party hereto or thereto to
serve process in any other manner permitted by law.

 

 

62

 



SECTION 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

SECTION 10.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 10.12. Confidentiality; Non-Public Information. (a) The Administrative
Agent and each Lender agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (i) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors, to Related Funds’ directors and officers and
to any direct or indirect contractual counterparty in swap agreements (it being
understood that each Person to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (ii) to the extent requested by any regulatory
authority (including any self-regulatory authority) having jurisdiction over
such Lender, (iii) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (iv) to any other party to this
Agreement, (v) to the extent required or advisable in the judgment of counsel in
connection with any suit, action or proceeding relating to the enforcement of
rights of the Administrative Agent or the Lenders against the Borrower under
this Agreement or any other Loan Document, (vi) subject to an agreement
containing provisions substantially the same as those of this Section, to (A)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (B) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
or any credit insurance provider relating to the Borrower and its obligations,
(vii) with the consent of the Borrower or (viii) to the extent such Information
(A) becomes publicly available other than as a result of a breach of this
Section of which the Administrative Agent or such Lender is aware or (B) becomes
available to the Administrative Agent or any Lender on a nonconfidential basis
from a source other than the Borrower other than as a result of a breach of this
Section of which the Administrative Agent or such Lender is aware. For the
purposes of this Section, “Information” means all information received from the
Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower other than as a result
of a breach of this Section of which the Administrative Agent or such Lender is
aware. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

 

63

 



(b) Each Lender acknowledges that Information furnished to it pursuant to this
Agreement may include material non-public information concerning the Borrower
and its Related Parties or the Borrower’s securities, and confirms that it has
developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.

 

(c) All information, including requests for waivers and amendments, furnished by
the Borrower, the Subsidiaries or the Administrative Agent pursuant to, or in
the course of administering, this Agreement will be syndicate-level information,
which may contain material non-public information about the Borrower, the
Subsidiaries and their Related Parties or the Borrower’s securities.
Accordingly, each Lender represents to the Borrower and the Administrative Agent
that it has identified in its Administrative Questionnaire a credit contact who
may receive information that may contain material non-public information in
accordance with its compliance procedures and applicable law, including Federal
and state securities laws.

 

SECTION 10.13. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

 

(b) The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may, in
accordance with normal banking procedures in the relevant jurisdiction, purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower contained
in this Section 10.13 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.

 

SECTION 10.14. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

 

64

 



SECTION 10.15. Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act. The Borrower agrees to
provide the Lenders, upon request, with all documentation and other information
required to be obtained by the Lenders pursuant to applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act.

 

SECTION 10.16. No Fiduciary Relationship. The Borrower, on behalf of itself and
the Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Borrower, the Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Lenders and their Affiliates, on the other hand, will
have a business relationship that does not create, by implication or otherwise,
any fiduciary duty on the part of the Administrative Agent, the Lenders or their
Affiliates, and no such duty will be deemed to have arisen in connection with
any such transactions or communications. The Borrower, on behalf of itself, the
Subsidiaries and its and their respective Affiliates, waives and releases, to
the fullest extent permitted by law, any claims that the Borrower, the
Subsidiaries or such Affiliates may have against the Administrative Agent, any
Person identified on the facing page or signature pages of this Agreement or
elsewhere herein as a “syndication agent”, any Lender or any Affiliate of any of
the foregoing in respect of any breach or alleged breach of agency or fiduciary
duty.

 

SECTION 10.17. Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Interest Election
Requests, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary, the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

 

 

65

 



SECTION 10.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i) a reduction in full or in part or cancellation of any such liability;

 

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

[remainder of page intentionally blank]

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CDK GLOBAL, INC.

          By: /s/ Alfred A. Nietzel     Name: Alfred A. Nietzel     Title:  EVP
and CFO

 

 

[Signature Page to CDK Global Credit Agreement]



 



  BANK OF AMERICA, N.A., as Administrative Agent,       By: /s/ Darleen R
DiGrazia     Name: Darleen R DiGrazia     Title: Vice President              
BANK OF AMERICA, N.A., as a Lender,         by /s/ Arti Dighe     Name: Arti
Dighe     Title: Vice President

 

 

 

 

 

[Signature Page to CDK Global Credit Agreement]



 

LENDER SIGNATURE PAGE TO

2016 CDK GLOBAL

CREDIT AGREEMENT

 

 

 

  Name of Institution:   JPMORGAN CHASE BANK, N.A.,             by /s/   Nicolas
Gitron-Beer       Name: Nicolas Gitron-Beer       Title: Vice President

 

 

 

 

 

 

 

 

LENDER SIGNATURE PAGE TO

2016 CDK GLOBAL

CREDIT AGREEMENT

 

 

 

  Name of Institution:   MORGAN STANLEY BANK, N.A.,             by /s/   Michael
King       Name: Michael King       Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

LENDER SIGNATURE PAGE TO

2016 CDK GLOBAL

CREDIT AGREEMENT

 

 

 

  Name of Institution:   THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,             by
/s/   Lillian Kim       Name: Lillian Kim       Title: Director

 

 

 

 

 

 

 

 

LENDER SIGNATURE PAGE TO

2016 CDK GLOBAL

CREDIT AGREEMENT

 

 

 

  Name of Institution:   WELLS FARGO BANK, N.A.,             by /s/   Lindsey
McGraw       Name: Lindsey McGraw       Title: Director

 

 

 

 

 

 

 

 

 

LENDER SIGNATURE PAGE TO

2016 CDK GLOBAL

CREDIT AGREEMENT

 

 

 

  Name of Institution:   BRANCH BANKING AND TRUST COMPANY,             by /s/
  Andrey Rudnitsky       Name: Andrey Rudnitsky       Title: Vice President

 

 

 

 

 

 

 

 

LENDER SIGNATURE PAGE TO

2016 CDK GLOBAL

CREDIT AGREEMENT

 

 

 

  Name of Institution:   CITIZENS BANK, N.A.,             by /s/   Ricky Simmons
      Name: Ricky Simmons       Title: Vice President

 

 

 

 

 

 

 

 

LENDER SIGNATURE PAGE TO

2016 CDK GLOBAL

CREDIT AGREEMENT

 

 

 

  Name of Institution:   Lloyds Bank plc,             by /s/   Erin Walsh      
Name:         Erin Walsh       Title: Assistant Vice President       Transaction
Execution       Category A       W004                     by /s/   Daven Popat  
    Name: Daven Popat       Title: Senior Vice President       Transaction
Execution       P003

 

 

 

 

 

 

 

 

LENDER SIGNATURE PAGE TO

2016 CDK GLOBAL

CREDIT AGREEMENT

 

 

 

  Name of Institution:   U.S. BANK NATIONAL ASSOCIATION,             by /s/
  Mark Irey       Name: Mark Irey       Title: Vice President

 

 

 

 

 

 



 

 

Schedule 2.01

Commitments

 

 

Lender

Commitments Bank of America, N.A. $60,000,000.00 JPMorgan Chase Bank, N.A.
$60,000,000.00 Morgan Stanley Bank, N.A. $60,000,000.00 The Bank of
Tokyo-Mitsubishi UFJ, Ltd. $60,000,000.00 Wells Fargo Bank, N.A. $60,000,000.00
Branch Banking & Trust Company $30,000,000.00 Citizens Bank, N.A. $30,000,000.00
Lloyds Bank plc $30,000,000.00 U.S. Bank National Association $10,000,000.00
Total $400,000,000.00

 



 

 

Schedule 6.01

Existing Liens

 

None.



 

 

Schedule 6.02

Existing Subsidiary Indebtedness

 

None.

 



 

 

Schedule 6.03

Existing Sale and Leaseback Transactions

 

None.



 

 

Schedule 6.05

Restrictive Agreements

 

None.



 

 



EXHIBIT A



 

[FORM OF]

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [NAME OF
ASSIGNOR] (the “Assignor”) and [NAME OF ASSIGNEE] (the “Assignee”). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, restated, amended and restated,
supplemented, extended and/or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below: (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor (including any guarantees included in the
facility) and (ii) to the extent permitted to be assigned under applicable law,
all claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 



1. Assignor:                 2. Assignee:             [and is [a Lender] [[an
Affiliate] [a Related Fund] of [identify Lender]]]           3. Borrower:   CDK
Global, Inc.             5. Administrative Agent:   Bank of America, N.A., as
administrative agent under the Credit Agreement          

 

 

 

6. Credit Agreement:   The Credit Agreement, dated as of December 9, 2016, among
CDK Global, Inc., a Delaware corporation, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent           7. Assigned
Interest:      

 

 

 

7.Assigned Interest:

 

Aggregate Amount of Commitment/Loans for all Lenders Amount of Commitment/Loans
Assigned Percentage Assigned of Commitment/Loans1 $ $   %

 

 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and its Related Parties or securities)
will be made available and who may receive such information in accordance with
the Assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

________________________

1 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

 

 



The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

  ASSIGNOR   [NAME OF ASSIGNOR],   by           Name:     Title:

 

 

  ASSIGNEE   [NAME OF ASSIGNEE],   by           Name:     Title:

 

[Consented to and]2 Accepted:

 

BANK OF AMERICA, N.A., as Administrative Agent,   by           Name:     Title:
 

 

 

[Consented to:]

 

CDK GLOBAL, INC.,   by           Name:     Title:]3  

 

 

________________________

2 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

3 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.



 

 

Annex 1

 

Standard Terms and Conditions for
Assignment and Assumption

1. Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies all
of the requirements of an Eligible Assignee and any other requirements specified
in the Credit Agreement that are required to be satisfied by it in order to
acquire the Assigned Interest and become a Lender, (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received and/or had the opportunity to review a copy of the Credit Agreement
to the extent it has in its sole discretion deemed necessary, together with
copies of the most recent financial statements delivered pursuant to
Section 5.01(a) and 5.01(b) thereof (or, prior to the first such delivery, the
financial statements referred to in Section 3.04(a) thereof), as applicable, and
such other documents and information as it has in its sole discretion deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (vi) attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, (ii) it appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Loan Documents as are delegated to or otherwise
conferred upon the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto and (iii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender; (c) acknowledges
and agrees that, as a Lender, it may receive confidential information concerning
the Borrower and its Affiliates and agrees to use such information in accordance
with Section 10.12 of the Credit Agreement; (d) specifies as its applicable
lending offices (and addresses for notices) the offices at the addresses set
forth beneath its name on the signature pages hereof; and (e) shall pay to the
Administrative Agent an assignment fee to the extent required to be paid by the
Assignee or Assignor under Section 10.04(c)(iii) of the Credit Agreement.

 

 

 



2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

3. Effect of Assignment. Upon the delivery of a fully executed original hereof
to the Administrative Agent, as of the Effective Date, (i) the Assignee shall be
a party to the Credit Agreement and, to the extent of the Assigned Interest and
as provided in this Assignment and Assumption, have the rights and obligations
of a Lender thereunder and under the other Loan Documents and (ii) the Assignor
shall, to the extent provided in this Assignment and Assumption, the Credit
Agreement and the other Loan Documents, relinquish its rights and be released
from its obligations under the Credit Agreement and the other Loan Documents to
the extent of the Assigned Interest.

 

4. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic transmission (including via “pdf”) shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. THIS ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

 

 

 

 

[Remainder of page left intentionally blank.]

 

 

 



EXHIBIT B

 

[FORM OF]

 

INTEREST ELECTION REQUEST

 

[Date]

 

To: Bank of America, N.A., as Administrative Agent

 

 

Ladies and Gentlemen:

 

Reference is hereby made to the Credit Agreement, dated as of December 9, 2016
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among CDK Global, Inc. (the “Borrower”), the Lenders from
time to time party thereto and Bank of America, N.A, as Administrative Agent.

 

The Borrower hereby requests a conversion or continuation of Loans:

 

1.Borrowing to which this request applies:

a.Principal Amount: [ ]

b.Type: [ ]

c.If a LIBOR Borrowing, Interest Period: [ ] month(s)

 

2.On ________________________ (a Business Day).

 

3.Resulting Borrowing[s]:[4]

a.Principal Amount: [ ]

b.Type: [ ]

c.For a LIBOR Borrowing, Interest Period: [ ] month(s)

 

 

  CDK GLOBAL, INC.,           by             Name:     Title:

 

 

________________________

4 If different options are being elected with respect to different portions of
the Borrowing to which this Interest Election Request applies, provide the
information required by this item 3 for each resulting Borrowing.



 

 

EXHIBIT C

 

[FORM OF]

 

PROMISSORY NOTE

 

New York, New York



$_____________________ [Date]

 

For value received, CDK Global, Inc., a Delaware corporation (the “Borrower”),
promises to pay to [name of Lender] (the “Lender”), (i) the principal sum of
_______________ AND NO/100 DOLLARS ($____) or, if less, the unpaid principal
amount of the Loans made by the Lender to the Borrower under the Credit
Agreement (as defined below), when and as due and payable under the terms of the
Credit Agreement, and (ii) interest on the unpaid principal amount of each such
Loan on the dates and at the rate or rates provided for in the Credit Agreement.
All such payments of principal and interest shall be made in the currencies and
to the accounts specified in the Credit Agreement, in immediately available
funds.

 

All Loans made by the Lender, and all repayments of the principal thereof, shall
be recorded by the Lender and, prior to any transfer hereof, appropriate
notations to evidence the foregoing information with respect to each such Loan
then outstanding shall be endorsed by the Lender on the schedule attached
hereto, or on a continuation of such schedule attached hereto and made a part
hereof; provided that the failure of the Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower hereunder or under
the Credit Agreement.

 

This note is one of the promissory notes issued pursuant to the Credit
Agreement, dated as of December 9, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among CDK Global,
Inc., the lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent. Capitalized terms not defined herein shall have the
meanings assigned to such terms in the Credit Agreement. Reference is made to
the Credit Agreement for provisions governing the mandatory and optional
prepayment hereof and the acceleration of the maturity hereof.

 

This note is subject to the provisions of Section 10.09(b) (Submission to
Jurisdiction), Section 10.09(c) (Waiver of Venue), Section 10.09(d) (Service of
Process) and Section 10.10 (Waiver of Jury Trial) of the Credit Agreement.

 

This note shall be governed by and construed in accordance with the laws of the
State of New York.

 

  CDK GLOBAL, INC.,           by             Name:     Title:



 

 

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL



 

Date Amount of Loan Amount of Principal Repaid Unpaid Principal Balance
Notations Made By          

 

 

 

 

 

 

 



 

 

EXHIBIT D-1

 

[FORM OF] U.S. TAX CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of December 9, 2016
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among CDK Global, Inc. (the “Borrower”), the Lenders from
time to time party thereto and Bank of America, N.A, as Administrative Agent.

 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended (the “Code”), (iii) it is not a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (iv) it is not a
controlled foreign corporation related to the Borrower as described in Section
881(c)(3)(C) of the Code, and (v) the interest payments on the Loan(s) are not
effectively connected with the undersigned’s conduct of a U.S. trade or business
or are effectively connected but are not includible in the undersigned’s gross
income for U.S. federal income tax purposes under an income tax treaty.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN or W-8BEN-E. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

 

  [NAME OF LENDER]       By           Name:     Title:         Date: ________
__, 20[ ]

 





 

 



EXHIBIT D-2



 

[FORM OF] U.S. TAX CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of December 9, 2016
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among CDK Global, Inc. (the “Borrower”), the Lenders from
time to time party thereto and Bank of America, N.A, as Administrative Agent.

 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code of 1986, as amended (the “Code”), (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (v) the interest payments
with respect to such participation are not effectively connected with the
undersigned’s conduct of a U.S. trade or business or are effectively connected
but are not includible in the undersigned’s gross income for U.S. federal income
tax purposes under an income tax treaty.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on Internal Revenue Service Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]           By:       Name:     Title:  

 

Date: ________ __, 20[ ]



 

 

EXHIBIT D-3

 

[FORM OF] U.S. TAX CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of December 9, 2016
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among CDK Global, Inc. (the “Borrower”), the Lenders from
time to time party thereto and Bank of America, N.A, as Administrative Agent.

 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”), (iv) none of its partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments
with respect to such participation are not effectively connected with the
undersigned’s or its partners/members’ conduct of a U.S. trade or business or
are effectively connected but are not includible in the partners/members’ gross
income for U.S. federal income tax purposes under an income tax treaty.

 

The undersigned has furnished its participating Lender with Internal Revenue
Service Form W-8IMY accompanied by an Internal Revenue Service Form W-8BEN or
W-8BEN-E from each of its partners/members claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]           By:       Name:     Title:  

 

Date: ________ __, 20[ ]

 



 

 

EXHIBIT D-4

 

[FORM OF] U.S. TAX CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

 

Reference is hereby made to the Credit Agreement, dated as of December 9, 2016
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among CDK Global, Inc. (the “Borrower”), the Lenders from
time to time party thereto and Bank of America, N.A, as Administrative Agent.

 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its partners/members are the sole
beneficial owners of such Loan(s) (as well as any promissory note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its partners/members is a bank extending credit pursuant to a loan agreement
entered into in the ordinary course of its trade or business within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”), (iv) none of its partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments on
the Loan(s) are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business or are effectively
connected but are not includible in the partners/members’ gross income for U.S.
federal income tax purposes under an income tax treaty.

 

The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN OR W-8BEN-E from each of its partners/members claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]           By:       Name:     Title:  

 

Date: ________ __, 20[ ]

 

